Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 1 of 97 PagelD; 775

 

ff

PATIENT NAME:

DATE OF BIRTH:
PSYCHOEDUCATIONAL BVALUATION

than her ability to identify the presence or absence of a target symbol in an array (Symbol Scarch),
placing her in the Average and Low Average ranges, respectively. She worked accurately (she did not
make any errors on these two tasks).

Assessment of Academic Functioning .
To assess s academic skills,! she was administered the Wechsler Individuel Achievement Test ~
Third a os and the Nelson-Denny Reading Test. AH WIAT-IIf scores are derived
comparing to same-aged peers; Nelson-Denny Reading Test scores are derived by comparing
against other second semester sophomores,

HEB s oral language skills were evaluated using the Oral Language Composite of the WIAT-II. She
earned a composite score of 104, which fell in the Average range of fimctioning and placed her in the 61"
percentile. Her listening comprehension placed her in the High Average range of fimctioning and above a
twelfth grade evel. Within Listening Comprehension, she performed in the High Average range on a test
of receptive vocabulary and in the Average range on 2 test of oral discourse comprehension III
performed in the Average range and 9 seventh grade level on a subtest that measured her speaking
vocabulary, word retrieval, flexibility of thought processes, oral syntactic knowledge and short-term
memory (Oral Expression). Within this subtest, her expressive vocabulary and sentence repetition were
measured in the Average range, while her oral word fluency placed het in the Low Average range.

IEEE achieved a Reading Composite of 103 on the WIAT-IIL, placing her in the 58" perventile and in the
Average range of functioning, Her phonological awareness (or kuowledge of letter sounds) placed her in
the Average range of finctioning and above high schoal level. Het single word reading abilities placed
her in the High Average range of functioning and above high school level, Her oral reading fluency
Plsced her in the Average range of functioning end at e twelfth prade level; specifically, both her oral
reading accuracy and her oral reading rete were measured in the Average range (she answered 1 of 2
comprehension questions correctly), Her reading comprehension placed her in the Average range of
functioning and at a fifth grade level. This untimed reading task was comprised of open-ended questions
(as opposed to multiple choice) with access to the passage when answering questions,

BEI verioroed ix Gs Fake ce 1S-nlae stad time lilt on the Vocabulary
BE performed th Average range of functioning and st a college sophomore level |
percentile); similarly, in the extended-time condition (IIMB used 18 of 24 minutes allotiod), Me
performance placed her in the High Average range of functioning and at a ' re level (85
percentile), Within the 20-minute standard time limit on the C ion subtest, performed in
3 on the extended

the High Average range of functioning at a college sophomore level (78"
time condition of the Comprehension subtest (Jenna used 23 of 32 minutes allotted) JANNNIs performance

Placed her in the Average range of functioning and twelfth grade level, A total reading score is derived by
summing the Vocabulary score with the Comprehension score. Her total reading score placed her in the
High Average sange for both the standard and extended time conditions (83" and 77" percentiles,
respectively). Part way through the first passage in the Comprehension subtest, reading rate is also
assessed; 's reading rate (reading silently to herself) placed her in the High Average range of

functioning percentile).

WM 074
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 2 of 97 PagelD: 776

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

GE: written tanguage abilities were assessed by the Written Language Composite of the WIAT-II,
Which measures her spelling and her ability to write complex sentences and an organized essay.
obtained @ composite score of 108, which fall in the Average range and placed her in the 70" percentile,
Her spelling ability placed her in the Average range of functioning and st a twelfth grade level (errors
included “acieyement," “obsurd,”.“flurtacious"). Her ability to write grammatically correct, meaningful
Sentences placed her within the High Average range of functioning and above high school ievel,
Anecdotally, BEE took time to think before and while writing and the task was not completed quickly;
she also made some spelling errors, including of a target word which was written in the prompt (e.g.,
“prefor” for “prefer”; “vegitables"; “could'nt”; “uniill”). Her ability to write a well-organized and
persuasive essay within a time restriction placed ber in the Average range of functioning and at a ninth
grade level, Hex essay length and her theme development and text organization fell in the Average range.
She used all of the time allotted; she did not use the blank space provided to plan what she would write.
The essay task is scored based on content and organization and not on semantics, grammar, or mechanics,
but she did make multiple spelling errors (¢.g., “amoung”; “injoys”).

a: mathematic skills were evaluated using the Mathematics Composite of the WIAT-III, which
cousists of two untimed tasks that assess mathematical abilities, She earned a composite score of 113,

which fell in the High Average range of Amctioning and placed hes in the a1" peroentle ME math
reasoning (Math Problem Solving) placed her in the High Average range of functioning en ve high
school level; anecdotally, individual items and the entire section took a long time to complete but
she persisted and performed well. Her computational skills (Numeri 9 ions) placed her in the
Average range of flimctioning and above high school level MMiMcamted a math fluensy composite, which
consists of three timed math tanks that assess niath fluency, of 89, which fell in the Low Average range of
functioning and at the 23 percentile; she made a couple of calculation errors. Specifically, |
performed in the Average range on fluency tests of eddition (eighth grade equivalence) and miultip cation
(seventh grade equivalency), and in the Low Average range on a fluency test of subtraction (sixth grade
equivalence). There was a statistically significant different between her (untimed) Mathematics
Composite and her (timed) Math Fluency Composite. Furthermore, her Math Fluency Composite was
significantly lower (= 2 standard deviations) than predicted by her GAL

¥xecutive Functioning, Memory, and Learatng

In order to assess M's memory, learning, attention, concentration, and other arces of executive

functioning, Wechsler intelligence Scale for — Fifth Edition (WISC-V) selective subtests, the
ing — Second Edition (WRAML2), the Delis-Kaplan

Wide Range Assessment of Memory and Leaming
Executive Function System (D-KEFS), the Conners CPT, and the Conners CATA were administered, In
each completed the Behavior Rating Inventory of Executive Function

addition, Sand Mrs,
Second Edition (BRIEF-2) and the Behavior Assessment System for Children, Third Edition (BASC-3).

Teacher forms were not completed because [I was out of school for most of tenth grade,

completed the WISC-V optional subtests (which do not contribute to the FSIQ) of symbol
translation. These tasks measure verbal-visual associative memory or paired associates learning, storage
and retrieval fluency and accuracy, and immediate recall: these abilities are closely associated with
reading decoding skills, reading comprehension, and math calculation end reasoning. Es ability to
learn visual-verbal pairs and then translate symbol strings into phrases or sentences was measured in the

WM 075
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 3 of 97 PagelD: 777

e

PATIENT NAME:
DATE OF BIRTH
PSYCHOEDUCATIONAL EVALUATION

Average range (Immediate Symbol Translation). Similarly, her ability to translate the symbol strings into
phrases or sentences after a delay was in the Average range (Delayed Symbol! Transiation).

Her immediate recall and delayed recognition verbal memory both fell in the Low Average renge (Verbal
Memory Immediate Recall = 85, 16" percentile; Verbal Memory Recognition = 88, 21" percentile). Her
i her to recall contextual informstion presented in a story form (Story

MEE's immediate and delayed visual memory fell in the Very Low and Average ranges, respectively
(Visual Memory Immediate = 73, 4™ percentile; Visual Memory Recognition = 90, 25 percentile), On a
visual memory task which incorporated visual-motor abilities (Design Memory), BEBE performed in the

Low Average range on the immedinte recall and delayed recognition conditions. On a task which required
a

her to memorize complex scenes and identify altered elements between scenes (Picture Memory),
performed in the Very Low range on the immediate recall condition and in the Average range on the

corresponding recognition condition.

The D-KEFS is comprised of multiple tests that assess various aspects of executive functioning. The Trail
Making Test consists of a visual cancsllation task and a series of connect-the-cirole tasks,
performed in the High Average range of functioning on a test of visual scanning and visual attention
Cobelli eeilipestormed in the High Average range on a task which required her to sequence
numbers within the of e vieual-motor task (Number Sequencing) and in the Very High range on a
task which required her to sequence letters within the format of a visual-motor task (Letter Sequencing).
She performed in the Average range on @ measure of motor speed (Motor Speed), All of these tasks serve
to establish baseline levels of visual scanning/attention and motor speed for the executive fimotioning
task, Number-Letier Switching; Jenna performed in the Average range on this measure of cognitive
flexibility, which is necessary for multitasking, simultaneous processing, and divided attention.

BEBE performed in the Very Low range on two baseline conditions of the D-KEFS Verbal Fluency Test
(Letter Finency and Category Fluency). performed in the Low Average (word retrieval) to Average
(Category Switching) ranges on the third conditi which required her to switch between two categories,

evaluating cognitive flexibility and recall,

MME performed in the Low Average (Color Naming) and Average (Word Reading) ranges on the two
beseline conditions of the D-KEFS Color-Word Interference Test, = performed in the Average range
on the third condition (Inhibition), for which the examinee must inhibit readin the words in order to
name the dissonant ink colors in which those words are printed, Finally, performed in the High
Average range on the Inhibition/Switching condition, which requires the examinee to switch back and

WM 076
PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

forth between naming the dissonant ink colors and reading the words, evaluating both inhibition and
cognitive flexibility.

The D-KEFS Sorting Test isolates and measutes multi le components of concept-formation and problem-
solving abilities, On the Free Sorting condition, & correct categorizations and her ability to describe
her reasoning plared her in the Average and High Average ranges, respectively.

performed in the High Average range on the D-KEFS Twenty Questions Test, a measure of
ing and thinking ability, including the abilities to categorize and incorporate
feedback into the examinee’s mental schema of the problem. EMME performed in the Low Average range
on 8 measure of spatial planning, rule learning, inhibition of impulsive and perseverative responding, and
the ability to establish and maintain the instructional set (the D-KEFS Tower Test).

The Conners Continuous Performance Test 3" Bdition (Conners CPT 3) assesses (visual) attention-related
biems. She made a noise like a gasp during the test and explained that the test did “stress me out!”
GE cemnonstrated some difficulty differentiating targets from non-targets (Detectability = 55). She

demonstrated a very high rato of missed 10).
incorrect responses to nofi-targets, demonstrating good performance
responses

Santee cumple, mace more omisyion errors, demonstrating some indication of issues related to

The Conners Continuous Auditory Test of Attention (Conners CATA) assesues auditory processing and
attention-selated problems, She stood during this test (by choice). She also turned the volume down,

explaining that she has been told thet she is sensitive to sound. IMM demonstrated an Average ability to
differentiate targets from non-turgets (Detectability = 49), She hed a below average rate of missed targets,
indicating good performance (Omissions ~ 44), Shé demonstrated an Average rate of incorrect responses
fo non-targets (Commissions = 48), She demonstrated an Average rate of incomectly sce a

T = 40),

the target (Perseverative Commissions = 46), She hed a Slightly Fest mean response speed
= 50) and a Substantial reduction in

She demonstrated Average consistency in reaction time (HRT SD
ative to the normative sampic,

response speed in later blocks (HRT Block Change = 64). Rel
responded faster and displayed more of a reduction in Tesponse speed in later blocks. Overall, Jenna has a

total of 2 atypical T-scores, which is associated with a moderate likelihood of having a disorder

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 4 of 97 PagelD: 778

WM 077
t:, Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 5 of 97 PagelD: 779

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

BR nd Mrs. BM completed the Behavior Rating Inventory of Executive Function Second Edition
(BRIEF-2), which assesses everyday behavior sssociated with specific domains of executive functions,
Executive fictions are a collection of bebaviors and skills thet are responsible for guiding, directing, and
managing cognitive, emotional, and behavioral functioning. They include controlling impulses, initiating

new behaviors, selecting relevant task goals, planning and o 8; shifting problem solving strategies
‘when necessary, and monitoring and evaluating behavior, endorsed a/-risk levels of difficulty with
shifting (¢.g., often — I have trouble getting used to new situations, I have trouble thinking of a different
way to solve a problem when I get stuck), working memory (e.g., often — 1 have trouble remembering

things even for a few minutes, I forget instructions easily; never ~ I forget to hand in my homework, even
when it’s completed), and task-completion (e.g., often — 1 have trouble finishing tasks; sometimes — J am
slower than others when completing my work). Mrs. SBE reported all scales within normal limits,

In order to assess IE's attention and concentration, the Behavior Assessment System for Children ~
Third Edition (BASC-3) was administered to HE and Mrs, Both raters ranked Aitention,
Hyperactivity, Aggression, and Conduct Problems within normal limits.

Social-Emotional and Adaptive Functioning
Social-emotional and adaptive fimctioning were evaluated through the BASC-3 and the Revised

Children’s Manifest Auxiety Scale, Second Edition (RCMAS-2).

negative overall view of her thoughts, feelings, and behaviors. Scale scores in the clinically significant

range suggest a high level of maladjustment; scores in the at-risk range may identify a significant problem

that may Bot be severe enough to require formal treatment or may identify the potential of develaping

—) monitoring. On the BASC-3, Ei endorsed clinically significant levels of
difficulty with depression (e.g. true —I used to be happier, I don’t seem to do anything right, nothing

about me is right; almost always — I feel like I have no fiends, no one understands me; often — I feel
lonely), interpersonal relations (c.g., true — I have a hard time making friends, my classmates don’t like
me; almost always ~ other kids hate to be with me; often — I feel that nobody Hikes me), and self-esteeen
(6.8, false — I like who T am, J feel good sbout myself; never ~ I'm happy with who I am, I hve
confidence in myself; true - 1 wish I were different; almost always ~ my looks bother me). HMalso
endorsed at-risk levels of difficulty with attitudes to school (.g., true ~ I don’t like thinking about school;
false — I don’t care sbout school; never — my schoo! feels good to nie; almost always ~ schoo! is boring)
attitude to teachers (¢.g., false — my teacher understands me, my teacher cares about me; never — my
teacher is proud of me, my teacher gets mad at me for no good reason, teachers look for the bad things
that you do; almost always — I get along with my teacher), social stress (e.p., trae — my friends have more
fun than J do, other children are happier than I am; almost always —-I feel out of place around people, I
feel that others do not like the way I do things; often — 1 am lonely), sense of inadequacy (e.g,, true 1

never seem to get anything right; almost always — when J take tests I can’t think, I want to do better but I
can’t; often — I fail at things, eyen when I try bard I fail), somatization (e.g., true — often 1 feel sick in my
stomach, I get sick more than others), and se/-reliance (e.g., false — if I have a problem I can usually
work it out; never = my friends come to me for help; sometimes — I can solve difficult problems by
myself, I am good at making decisions). Mrs. BB endorsed an at-risk level of difficulty with anxiety
(e.g., almost always — says “tests make me nervous ; Often — worries, is easily Stressed, worries about
making mistakes), In the narrative portion of the BASC-3, Mrs. Humcke wrote that “ is an
affectionate, smart, thoughtful girl. She is very passionate about things that she feels are important. Samy

WM 078
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 6 of 97 PagelID: 780

rt My
a

PATIENT NAME: 10

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

family and she will always have a Strong bond with her brothers.” Regarding concerns, Mrs.

explained, “I’m concerned ebout I spending too much time thinking/worry about things.
Although things have improved, EEE stili spends too much time alone. She needs a friend she can rely
onated which can be good but

on, spend time with and with whom she can confide in. She is very opini
also sometimes difficult.”

GE comploted the RCMAS-2, a standardized self-report measure, which assesses worry, stress, and fear
that can lead to academic difficulties and other problems. She endorsed an at-risk level of overall anxlety
(T = 62). This total score was made up of physiological anxiety (within normal limits), worry (within
normal limits), and social artery (at-risk; e.g, I fear other kids will laugh st me in class, I feel someone
will tell me I do things the wrong way, others seem to do things easier than I can, I feel alone even when
there are people with me, I am afraid to speak up in a group, 1 worry about being called on in class),

CLINI SIONS
ME © oye female referred by her school district and her attomey (Ms. Julie
arshew) for a private ual evaluation to guids school placement decisions and academic
recommendations, is a rising eleventh grader. She earns mostly A's and B’s. No behavioral
problems have been reported at home or at school (other than aoxiety preventing her from goinp/staying
in school), is socially isolated and does not have friends, In September 2016, to

ICCPC's hospital program after presenting with suicidal ideation. Mrs,

love,

  
   

MBM achieved a Full Scale 1Q score of 99 (Average range, 47” percentile); achieved a General
Ability Index (GAJ) score of 108, estimating her overall cognitive fimotioning to in the Average range
(70" percentile). GAI is a summary score that is leas senuitive to the influcace of working memory aed
processing speed and may be 9 better representation of Jenna's intelligence than the FSIQ. Her Verbal
Comprehension, Perceptual Reasoning, and Processing Speed were cach measured in the Average range
of fimctioning. Her Working Memory was measured in the Low Average range of functioning,
representing an area of relative weakness, Processing Speed also represented an area of relative weakness
(PSI was statistically significantly tower than VCI and PRI), This was consistent with relatively weaker
performance on timed tasks across the various evaluation instruments, particularly in math and oral
fluency or retrieving and expressing ideas quickly (¢.g., WIAT-IH oral word fluency and math fluency; D-
KEFS letter fluency, category fluency, color naming). Anecdotally, she also worked slowly and
thoughtfully during testing; on timed tacks, sho sometimes gave her answer just as time expired or after

time already expired. Therefore, | would benefit from extended time on tests and other tasks across
subjects.

Of note, the WAIS-IV was administered 6,5 rhonths after a: last administration of the same
intelligence test, Practice guidelines suggest waiting at least six months between administrations. One

WM 079
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 7 of 97 PagelD: 781

PATIENT NAME: il

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

particular study in which the researchers administered the WAIS-IV to the same participants 3 and 6
months apart indicates that “prior exposure to the WAIS-IV results in significant score increments. These
gains reflect practice effects instead of genuine intellectual changes” (Estevis, Basso, and Combs, 2012).
However, EEMs performance on the most recent WAIS-IV was consistent with or slightly lower than .
her January performance and thus is believed to be a valid estimate of BR s current functioning. Please

sce table below for comparative scores.

H's ecademic achievement was generally consistent with, or surpassed, her age, education, and GAI,
with the exception of Math Fluency.

Her overall oral language skills placed ber in the Average range. Her expressive and receptive language
placed her in the Average and High Average ranges, respectively.

 

range. Her spelling wes measured in the Average range.

Her written expression placed her in the Average
the High Average and Average ranges, respectively,

Her sentence and essay composition placed her in

ME « wntimed math achievement placed her in the High Average range (81" percentile) while her timed
math skills placed her in the Low Average range of functioning (23 percentile), representing a
Statistically significant difference, and demonstrating that she benefits from extended time in order to
demonstrate her full (advanced) mathematics knowledge. Furthermore, her math fluency performance was

WM 080
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 8 of 97 PagelD: 782

12

PATIENT NAME:
DATE OF BIRTH:
- PSYCHOEDUCATIONAL EVALUATION
} ane oe
C " significantly lower (@ 2 standard deviations) than predicted by her GAI. Therefore, [i meets criteria

for a diagnosis of Specific Learning Disorder with impairment in mathematics, specifically with
fluent calculation, Moderate, Of note, her (untimed) math skills surpassed scores predicted by her GAI;
therefore, on this evaluation, BEBMMis excelling in (untimed) math.

a: memory performance was variable and inconsistent within and between measures, As discussed
above, her WMI was an area of relative weakness (WMI = 80, 9% percentile). Fs immediate recall
and delayed recognition verbal memory placed her in the Low Average range. Contrary to intuition, she
performed better on a memory task which required her to retain non-contextual, non-meaningful
information presented over multiple trials (Verbal Learning) then on « task which required her to
remember contextual information presented in a story form; she may have benefitted from multiple trials
(being exposed to the information multiple times) and/or the story format had too much information and
made it more difficult for to pick out and remember the most salient parts, Ss immediate and
delayed visual memory placed her in the Very Low and Average ranges, respectively. Her immediate and
delayed memory for paired. associates learning (verbal-visual associate memory or pairing a word with a
symbol) was measured in the Average range. She appeared to benefit from having verbal and pictorial
information paired together and possibly also from multiple exposures to the information.

On standardized assessment (D-KEFS), BB's executive fimetioning skills fell in the Low Average to
High Average ranges, On a test of sustained visual attention (CPT3), relative to the normative sample,
HEE meade more omission exrors, demonstrating some indication of issues related to inattentiveness,
sustained attention, and vigilance. On a test of sustained auditory attention (CATA), relative to the
nomnative sample, [iiiresponded faster and displayed more of a reduction in response speed in later
blocks, indicating some issues with sustained attention, On standardized report measures, BMMlendoreed
} elevated levels of difficulty with shifting, working memory, task-completion, attitude to school, and
fanlastied ot pee not endorse any difficulties with executive functioning on
standardized report measures. the beckground interview, [Mand her mother denied difficulties
with careless errors, sustained attention, distraction, follow-through, organization, losing things,
hyperactivity, or impulsivity.
On a standardized report measure, i endorsed an elevated level of difficulty with somatization, social
interpersonal relations, depression, self-esteem, self-reliance, and sense of inadequacy Mrs.
endorsed sn elevated level of anxiety. Mrs. EMM explained chat [Mis very hard on herself
thinks that her efforts are “not good enough” which negatively impacts her social and
academic success. These automatic negetive thoughts seem to be feeding depression and anxicty.
confinues to meet criteria for Major Depressive Disorder, Recurrent Episode, Moderate and
Generalized Anxiety Disorder. Of note, depression and anxiety can negatively impact memory and
processing speed om: relative weaknesses according to two evaluations, both conducted during active
depressive episodes with anxiety). .

HM tussed the volume down significantly during the CATA, explaining that she has been told that she
is sensitive to sound, It is possible that this hypersensitivity to noise is contributing to feeling
overwhelmed and anxious in school, which tends to be a noisy environment. Please see recommendations
for suggestions for how to accommodate BB here to optimize her functioning.

WM 081
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 9 of 97 PagelD: 783

O

@

13

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

EMM is a kind, intelligent, articulate, thoughtful young woman, Please see recommendations below to
help her achieve her fullest, and great, potential.

DIAGNOSIS . .
F812 Specific Learning Disorder with impairment in mathematics, specifically with fluent calculation,

F33.1
F4].]

1.
2.

Moderate

‘Major Depressive Disorder, Recurrent Episode, Moderate

Generalized Anxiety Disorder

It is recommended that this report be shared with Ms school and treatment providers and
standardized testing agencies.

Mould benefit from a small school and small classroom environment where she can get extra
support for tional and academic needs. This classroom should still be academically
vigorous as 8 ability and achievement scores are generally at or above normal limits. In light
of relative weakness in PSI, math fluency, oral fluency, anxiety, and depression, EE may need
some extra time to process information and formulate and express an answer. It is important fo
give her this time and give her opportunities to seek clarification; to start, this may include writing
her question on a post-it note on her desk that 2 teacher's assistant walks around and sees and
addresses so she does not need to raise her hand and speak in front of the class which causes her
too much anxiety at this time. Similarly, do not cal! on MMB if she is not raising her band or
require her to speak in front of the class; work with her therapist to gradually expose her to these
fears and build her competency. To support her relative weaknesses, [ican benefit from the

following supports.
3. EEBBis reportedly (and noticeably) hypersensitive to noise. Therefore, she would benefit from the
recommendations

following ions; ; ;
a. A thorough Central Auditory Processing Disorder (CAPD) evaluation. These are typically
conducted by an audiologist in private practice or in a hospital with an audiology
department (such as Children’s Specialized Hospital or CHOP).
b. ME may benefit from access to noise-canceling headphones and/or headphones with
music as needed in order to cope with loud and ing settings end situations,
¢. [EEE would benefit from being able to take breaks when needed and go to a designated

quiet space when she is overwhelmed (e.g., guidance department office even if she does
not want to talk). Gradually decrease how often she can use this, in conjunction with her

therapist.

d. Similarly, because cafeterias can be very noisy, she may benefit from a quiet setting with a
small group of students to eat her Junch. This will help with becoming over-stimulated but
also with social skills and social anxiety and feeling like she has a group in the school,

4. Testing accommodations:

8. In light ofa relative weakness in Processing Speed and math fluency (clinically significant
discrepancy between timed and untimed math), enxiety, and depression, a vould
benefit from extended time on fests (at least time-and-a-half) in all subjects.

b. A separate, distraction-free testing room so she is not bothered by noises and other
extraneous stimuli (hypersensitive). This will aiso allow her from becoming agitated when

others turn in their tests before she does.
¢, Breaks if she pets anxious or overwhelmed.

WM 082
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 10 of 97 PagelD: 784

ah

oo,

©

PATIENT NAME:

14

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

5.

d, Instructions should be presented in writing and should be available for [IEMEto refer back
to in light of variable memory.

mest criteria for a diagnosis of Specific Learning Disorder with impairment in
mathematics, specifically fluent calculation, Moderate. Therefore, sho would benefit from the

following accommodations:
a, Because §jhas difficulties with math fluency, allow her to complete every other math

problem for homework/classwork in order to check for understanding while decreasing
unnecessary frustration.
b. Allow extra time (time-and-s-half) for math tests.
In regards to memory, MBM appeared to benefit from having verbal and pictorial information
paired together and possibly also from multiple exposures to the information. Do not include too
much extraneous information because has some difficulties picking out the most salient

points,

7. [EE would benefit from counseling/support eas needed in school, Jt would be helpful to have

someone check in on her adjustment regularly and assist in connecting her with peers that she may
connect with. To this end, she would benefit from @ social skills group (like a “lunch bunch") to
help make and maintain friendships in school.

In light of background information and current testing results, would benefit from the

following academic acoommodations:
®. Preferential classroom seating (front of class away from anything noisy such as a heating

syste).

b. Reduce the assignment length and strive for quality (rather than quantity) when
applicable),

i. In math, this may mean doing only every other problem in order to demonstrate
munstery of the concept, without causing unnecessary frustration and while leaving
time and energy for other tasks.

fi. For writing assignments, consider modifying page requirements,

ili. Do not grade her or penalize her based on completion time!

c. Due to variable processing speed and accuracy, would benefit from. receiving an
outline or complete copy of class notes ahead of time so that she can simply fill in a few
details during the lecture and stay engaged, Similarly, minimize unnecessary copying from
the board. In college, she would benefit from a note taker. Also, allow her to use assistive
technology such as a tablet or laptop to complete work and to take notes in class.

d. Unfamiliar information and materials should be presented in small, manageable “chunks”

end et a controlled rate. Similarly, unfamiliar skills should be taught through

demonstration and guided practice, which are only then followed by independent practice

or review. .

Give clear, concise directions, Provide a model. Post the mode! and refer to it often.

Instructions should be written down in light o: 8 memory inconsistencies,

Tasks should also be paced according to 8 level of mastery to guarantee a high rate

of success.

EE will benefit from highly structured, explicit, step-by-step strategies when leaming

new academic procedures. The last step of any such strategy should elways include some

method of checking the result. In addition, frequent sepetition and rehearsal of to-be-
learned material will be important.

Pr mmo

WM 083
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 11 of 97 PagelD: 785

PATIENT NAME: 15

DATE OF BIRTH:
an PSYCHOEDUCATIONAL EVALUATION

i, When necessary, help IMM break longer tasks into shorter segments. Plan on providing
extra Support and guidance for long-term, multi-step assignments requiring organization.
Teach to set clear timelines of what she needs to do to accomplish each step
{monitor her progress frequently).

j. Coach HJ in monitoring her own behavior (e.g., making checklists and writing

reminders for herself, setting alarms on her phone).
k. Increase the frequency of positive reinforcement at home and school (catch doing

something right and let her know it). Reinforce effort and not fina) outcome/grades,

9. Individuals with depression and anxicty symptoms often benefit from behavioral and
psychopharmacology interventions. Therefore, it is recommended thet J continue
psychotherapy and medication management.

Individuals with her profile tend to benefit from a Cognitive Behavioral Therapy (CBT) approach,
with special attention to:
a. Distress tolerance and coping with anxiety and depression
b, Building positive self-image
c. Noticing and challenging automatic negative thoughts
d, Emotion regulation
nal effectiveness

e. Interperso:
Social skills training
10. ma... benefit from a re-evaluation in 2-3 years to evaluate treatment progress and determine

recommendations for college.
11. 8 parents are referred to the following resources to provide additional information about her

oses, In addition, we recommend that the family rely on their own support systems as much
& as possible, as raising a child with depression, anxiety, and leaming difficulties can be very

challenging for parents. .
a. The Statewide Parent Advocacy Network (BPAN) can be helpfil a source of information

and support: 1-800-654-SPAN; www.spannj.org

b. National Alliance for Mental Hiness (NAMI) Mercer provides education and support for
individuals end families affected by mental illness - wwwnemimercer.org

c. Mom 2 Mom Helpline (a division of Rutgers UBHC) 1-877-914-6662,
http://www.mom2mom.us.com/

d. New Jersey Children’s System of Care, managed by Perform care. If eligible, you may
receive Family Supports such as respite care or assistance with camp. (1-877-652-7264;

www.pexformcare.org)

It was a pleasure working with [MJ and her family. If there are further questions or the need for
consultation regarding the findings of this evaluation, please do not hesitate to call us at (609) 419-0400,

. e{2ihin
Date

atilie Psy.D., BCBA-D
Licensed Psychologist, License #5563

WM 084
_ Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 12 of 97 PagelD: 786

PATIENT NAME: 16
DATE OF BIRTH:
@ PSYCHOEDUCATIONAL EVALUATION
Scoring Appendix

 

WM 085
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 13 of 97 PagelD: 787

DATE OF BIR

PSYCHOEDUCATIONAL EVALUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m= ™
C Academic Functioning
Jer Individual Achievement -T d =
Oral Language Composite 104 61 Average
Listening Comprehension 114 82 >129 >19:11 High Average
Receptive Vocabulary £18 88 High Average
Oral Discourse Comprehension 104 6! Average
Oral Expression 93 32 7.8 13:1 Average
Expressive Vocabulary 99 47 Average
Oral Word Fluency 87 I9 Low Average
Sentence Repetition 98 45 Average
Total Reading Composite 103 58 Averngs |
Basic 108 70 Average
Reading Comprehension and 98 45 Average
Fluency
Word 113 81 >12.9 >19:11 High Average
| Pseudaword Decoding _ 105 63 >12.9 >19:11 Average
Com ion 52 _30 $5.7 11:4 Average
Oral Reading Fluency 106 66 12.9 >19:11 Average
¢ ; Oral Reading Accuracy 97 42 102 15:0 Average
|___ Oral Reading Rate 105 63s 12.7 >19:11 Average |
Written Expression Composite 108 70 Average
Sentence Composition M5 &4 >12.9 >19:11 High Average
Sentence Combining 120 91 Very High
Séntence Building 107 68 Average _
i 105 63 12.4 >19:11 Average __
Essay Composition 101 53 9.8 16:0 Average
Word Count 107 68 Average
Theme Development and Text 94 34 Average
on
| Mathematics Composite 113 $1 High Average _
-*Math Fluency 89 23 Low Av
Math Problem Solving i17 87 7129 >19:11 High Average _|
Numerical Opesations __107 68 712.9 >19:11 Average
Math Fluency—Addition 92 30 8.4 13:4 Average
*Math Fluency—Subtraction 86 18 6.1 11:4 Low Average
Math Fiuency—Multiplication 92 30 7.2 13:0 Average _

 

 

Norms based on age
“Indicates score that is significantly (> 2 standard deviations) different from GAI

wor MecDgrized by code- GA: h- 3.5 (cy42(iV(5)- C6)

WM 086
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 14 of 97 PagelD: 788

PATIENT NAME: 18
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

 
  
 
 

shee ie
een

 

   

Comprehension

Standard Time

| __ Extended Time

Total

Standard Time

Extended Time
Reading Rate

 

 

 

 

 

 

 

 

WM 087
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 15 of 97 PagelID: 789

Executive Functionin

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

arning/Memo

Wechsl telfi

i
Optional Subtests

ce Scale for Children —

d.

19

C.

 

Iramediate Symbol Translation

 

 

Delayed Symbol Trenslation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Recognition Memory 87 19 Low Average
Verbal Memory - Immediate Recall Total 85 16 Low Average
Verbal Memory — Recognition Total 88 21 Low Average
Story Memory
Immediate Recall 7 Low Average
Delayed Recall 7 Low Average
6 Low Average
Verbal Learning
Immediate Recall 8 Average
Delayed Recall 10 Average
on 10 Average
Visual Memory — Immediate Total 73 4 Very Low
Visual Memory - Recognition Total 90 25 Average
Design Memory
immediate 6 Low Average
Recognition 6 Low Average
Picture Memory
Immediate 5 Very Low
Recognition MH Average .

 

 

WM 088
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 16 of 97 PagelID: 790

 

 

 

 

 

 

 

  

 

 

PATIENT NAME: 20
DATE OF BIRTH:
© PSYCHOEDUCATIONAL EVALUATION
elis-Kaplan Executive function -
[Visual Scanning 12 High Average
| Number Sequencing 13 igh Average
east Seen 14 Very High
Number-Letter Switching 11 Average
Motor 1]
Letter Fluency —__ 4 Very Low
Alternate Form) 5 _Yery Low
Category S : Correct Responses 6 Low Average
FICnine aes g eae
raat theron Eee rece beaks ges aoe eis te oar tard

 

 

 

 

 

 

 

WM 089
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 17 of 97 PagelD:*791

PATIENT NAME: ' 21
DATE OF BIRTH:
© PS YCHOEDUCATIONAL EVALUATION

 

WM 090
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 18 of 97 PagelID: 792

PATIENT NAME: 22
DATE OF BIRTH:
@ PSYCHOEDUCATIONAL EVALUATION

cial, Emotional, and

  
   

to
te

* at-risk / ** clinically significant -
For clinical scales, higher scores indicate areas of difficulty
For adaptive scales, lower scores are indicative of concern

WM 091
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 19 of 97 PagelD: 793

PATIENT NAME: 23
DATE OF BIRTH:
¢ " PSYCHOEDUCATIONAL EVA LUATION
7 evised 's Manifest ety Scale, Second Edition 2

 

WM 092
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 \SAge 20 of 97 PagelD: 794

Fa

locre

Immediate Care
Children’s
Psychiatric Center
28 B Hill Road, Parsippany, NJ 07054
‘TEL (973) 794-3281 PAX (973) 794-3284
www.NUPsychCenter.com

8.17.17

RE:

To whom it may concern,
T am the clinician working with here at CCPC. 1am writing this
letter on behalf of S's anxiety and how it affects her education, Throughout her time here,

HS struggled with anxiety in social situations and when under pressure. She has struggled in

large with engaging in large group settings due to feeling overwhelmed and having thoughts that
others were going to judge her for what she says. 1 was able to encourage JM to try and attend
school again for approximately two days last year. She continued to report anxiety due to the large
population of students and the size of her classes. She was unable to complete her academic
assignments due to the anxiety causing her confusion and delaying her ability to function in school.
While in smaller group settings, I have noticed that IMM was able to progress in managing her
anxiety. She became more an and engaged and identified that her anxiety lessened throughout

Mis a very mature and bright person. She excels better when people around her are mature and
college bound rather than peers who have behavioral issues. Throughout my time with her,
has never demonstrated any negative behaviors or came to program due to behavioral issues. She
also does not respond well when others around her have behavioral issues as it distracts her an?
causes her to become anxious again. She also will be continuing treatment here at ICCPC
throughout the school year and wil! not be in need of therapy while in school. She will need a
structured but non ~ strict educational environment as she functions better with more flexible
schedules. It is highly recommended that she be placed in a school that can meet these needs in
order for MM to fiction academically and succeed, if there are any further questions, please feel

free to contact me: Thank you.

Sincerely,

Melissa Dolgos, LAC Co.
Senior Clinician

973-794-3281 X222

melissad@njpsychcenter.com

1.C.C.P.C. — Immediate Care Children’s Psychiatric Center
WM 093
/Case 2:19-cv-14465-SDW

en

LDW Document 13-19 Filed 11/26/19 Page 21 of 97 PagelD: 795

 

 

Alexander Road Associates
IN PSYCHIATRY, PSYCHOLOGY & COUNSELING, P.C
Associates:

WILUAM P, Haves, mo.Paache

AGMA Mian, M.D., M.S. ParcuiaTay & Payeno.tooy
PHONE; (609) 419-0400 ADDICTIONS
MICHAEL. CHEN, M.D. Fax: (608) 418.0200 Lee
Sana E. Poptan, M.D. COONITIVE BEHAVIORAL THERAPY
BEHAVIGRAL THERAPY
MATTHEW J. BRIQHTMAN, Pay.t}. MEDICATION MANAGEMENT
NATALIE FORENGC EVALUATIONS
some Pe. oa S =

ADD/ADHD RVALUATIONS
PeycHogEnosmic Trerma

PASQUALE SARGIOTTO, M.ED. LPC, LCADC

December 13, 2017

 

 

 

WM 094
* Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 22 of 97 PagelD: 796

'

PLATT PSYCHIAT G CATE ;
ATT Pevovnatrys ASsooIATES, Lc

0114 B2 — 008 A2 Pomptar Avenue
. : Cader Grove, NS O7009 , +
. : Phone: O73-230-4848 » Pax: 978-229-4704. : a
42 THURS: PLATT, BO. . + ne  DULEN ML PLATT. DO, JENNIFER E. PLATT, D.O, '
General Beychiatry ' Child, Adolescent and General : AdOleseent, Genera and .
Confrontational, Payehiatry Psychiatry . Forensic Psychiatry ot
Diplomate, Amerioan Board of -DAplomate, American toard of Diplogata aterican Board of
_ Peyeblatry and Natrology. Psychiatry’ and Natirelogy Poyeniatccy and Havrologyr’.
‘ ; General Peyohia:
bate Dlorrpartnd pace . niplomate, Fearican Ostacpathia os Diplexnata, american 5
Road etizology | . oOArd 4 enurology and teepathia Board of Kenrote
and Paychiatry . ReychLatry: and Payohiatry, General ”y ‘

Diplomate, Auerican Beard of Paychia
. Adolescent Payehblatry. , ‘ a

 
  

 
 

Thia report was prepared ger School staf? purposes only. vse for other Plurpoaée (e.g, custody, . :
FOUrt BPpaarence, eto.) may not be appropriate and ia ROE sanctioned by the dathoc ,

 

_ NAME:
‘ADDRESS:
TELEPHONE: "
DATE OF - gy6e737
CONSULTATION: Te
.". LOcaTIon or consunarron; Office ©
REFERRED BY: | West Morvis Central High -
. School Child Study Team, Case
Manager: Ms. Kendra
Dickerson, School Psychologist
REASON FOR (te assess IBF s psychiatric
REFERRAL: ‘ status in order to determine
. ‘ an appropriate classroom
Placement.
AGE: .

PATE OF BIRTH:

 

SCHOOL: . West~Morris Central High .'
. School

(U) CONFIDENTIAL

ST/28 3d , OIYSLVIHDASd LLY Id PRLP-GEZ-EL5 SQ:ST J16Z/PT/60
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 23 of 97 PagelD: 797

GRADE: : ms ‘ Rising 11%

_ CST CLASSIFICATION: None. .
LIVING/PSYCHOSOC ce ME ives with her parents .
SITUATION: . .- 7 and brothers in the family’s

ow, S“bedroom home. She has her
' own bedroom where she sleeps,
The faniily has. 2 cats, 1. dog

anda fish. -

FAMILY: : Mother: a: ‘S7-years; *
, teacher; veportediy in overall
‘good health. . .
7: . Father: | S6-years; |
. electrical engineer; . so
: reportedly in overall good
health, . .

Brother: a 24-years;
re resides in W: iamsport, PA;

employeds no problems

© sw reported. ‘ ,
~ Brother: ME 22-yeazrs;

"resides in Ewing, Nid?
employed: no problems .
reported. .

Brother: MM: 20-yeare;
Junior at TCNd/ ne problems
Py, reported,

CEIEY COMPLAINT AND HIgTORY oF —-
ee PRESENTING PRORTEM

_All historical information was ‘ebtained in an interview with
mother and via review of all available Child Study Team ‘referral
material, inoluding: a’ Social History by Ms. Betina Goldberg~
Rappoport, School Social Worker, dated 1/18/17; a Peychological
Evaluation by Me, Sherry Wilks, School Psychologist, dated -— -
1/19/17; a Psychiatric Evaluation by Dr. Shankar Srinivasan,
dated 3/15/17; an TEP dated 4/6/17, a Letter written by Melissa
Dolgos, LAC, Sentor Clinician, dated §/17/17: and a
Peychoeducational Testing Report by Natalie Schuberth, Psy.D;
BCBA-D, dated 8/21/17, ME is interviewed with her mother’

present, ‘

_ CE CONFIDENTIAL :

ST/EG 30d OIMLVIHOASd LW Id PR4b-BEZ-E45 GSB°9T 2TGZ/PT/SB
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 24 of 97 PagelD: 798

o

ST/PB Bod OTALVIHOASd LLVTd PULP-GEZ-EL6

‘the fail of 2016:

2016; expérienced suicidal ideation ‘(September through

MM is a BEnonth old female ‘referred for psychiatric .
consultation ag school staff ig seeking to assess I s
psychiatric status in order to determiné an appropriate
classroom placement. Mother reports that anxiety and depression
have been pragent. for quite some time, but emerged overtly in

According to the Social History. by Ma. Betina Goldbarg-

Rappoport, School Social Worker, dated 1/18/17, throughout her’
school history IM was’ a strong student with no history of .
learning issues. However, in 6t grade, ‘BE described starting...
to feel lonely; initially the feeling wasn’t severe and she did’ *
have friends. Ag her brothers began ‘to go away“to college, she ~
atarted to Feel increasingly depressed, . She had a close
relationship with her brothers and felt protected and ae
comfortable with them. However, in September, 2016, she told a-
friend that she felt suicidal,’ . “,
Per the. Psychoeducational Testing. Report by Natalie Schubarth,
Pay.D., BCBA-D, dated 8/21/17, as noted above, in the fall of

Dacember 2016). Mother reported BEM spent a lot of time in -

' her room before. October 2016. She ‘tried te retutr to school a

multiple times ‘but her anxiety was intensely triggered and she
returned to home instruction. . According to the Psychological —
Evaluation dated 1/19/17 by Ms. ‘Sherry Wilks, School
Psychologist, on’ 9/22/16 was admitted te ICCeC for
depression and anxiety, and s sequently attended the partial
Gare program which included .counseling:- and academic tutoring.
ICCPC ‘staff diagnosed ME with Major Depressive Disorder,
recurrent, severe, without ‘Psychotic ‘features; and Generalized
Anxiety Disorder. She was prescribed Prozac and Wellbutrin.
ZCCRC staff also recommended a smaller and more therapeutic :
environment so she could continue processing her anxiety and
depression and improve her school functioning. She improved in

~

" the small, therapeutic school. ‘environment with individualized’

attention. On 10/17/16, she wae released from the program and

Cleared to return to school. Home instruction started on

10/24/16 and a 504 Accommodation Plan was implemented on

12/7/16. Ae she placed a lot of pressure on herself and 4
experienced fear of failure, a therapist reported that. .
continued to struggle with major anxiety related to school work,

and depression with suicidal thoughts were also present. She
axperienced depression, lack of motivation and inability to

function which impacted -her ability to attend school

CO CONFIDENTIAL.

SOOT LTeZ/PT/ee
—ere

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 25 of 97 PagelD: 799

particularly in-the context of high school where she felt
judged, pressured and scared.

i S acores on the WAIS-IvV: were: FSIQ=104 (vCI=116, PRI=i07,
WMI=86, PSIm94) placing her in the Average range of intellectual
functioning. On the BASC-2, ME vated herself as not having’ °
any: noteworthy difficulties ‘in a number of areas, . including
Sensation seeking, atypicality, locus of control, attention -°
problems, hyperactivity,, relations with parents, seif~-reliance, ‘
test dnxiety, anger control and’ mania. However, she rated .
herself within the At-Risk range in Attitude Toward School,
Social Stress, Anxiety, Depression, Sense of Inade acy,
Somatization, Self-esteem, and Ego Strength. GE imatca

herself in the Clinically Significant range in Attitude Toward
Teachers and Interpersonal Relations.. Compared to her peers,

Parent Rating indicated that she’ had typical adolescent — ,
behaviors in a number of areas including: hyperactivity; ‘
aggression, conduct problems, somatization, atypicality,

attention problems, social skills, activities of daily living,

anger control, bullying, emotional sélf-control, and executive
functioning: She was rated in the At-Risk range’ in anxiety,.
adaptability, leadership, functional communication, social ,
development, and negative emotionality. = was rated in the’

, Clinically Significant. range for depression, withdrawal and
resilience. ‘In addition to the aforementioned diagnoses she
also had: Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, moderate.

ME seemed to be doing well until ‘January 2017 when she
experienced a deprassive relapse manifested with sadness, no
motivation, loss of ‘interest, hopelessness, ‘suicidal idaation,
and increased anxiety which was described as generalized worry
and panic -type symptoms. — ‘As she was unable to’ attand school,
she was re~admitted to the ICCPC partial hospitalization program
with diagnoses ‘including Major Depression, recurrent; Panic
Disorder and School issues. he Psychiatric Evaluation by Dr,
Shankar Srinivasan, dated 3/15/17 indicated BEF s psychiatric
.igsues included pervasive mood disturbances, avoidant behaviors
even when not under stress, along with irrational fears and
anxiety secondary to school issues; all of this collectively
impacted learning-and her ability to maintain and build
satisfactory interpersonal relationships.

Subsequently the IEP dated 4/6/17 referenced a gradual
transition to a less restrictive placement within the Mendham

Behavioral Support Program for a half-day, afternoons only.
_ ERR would continue to work towards completion of courses

(1) CONFIDENTIAL

St/sa 30d . OTYLVIHOASd LLW Id p@2P-BEC-EZLB SO:9T 2Tez/PT/be ©
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 26 of 97 PagelD: 800 |

however and attempts would la made to conduct. tutering sessions
within tha schoot envitonment. In addition, there was a '
recommendation for JBM to transition to a small class setting .
. Within the behavioral’ support” program for English with her .
peers.. French and Chemistry would continue to be deliverdd
throtgh home instruction. . :

According to the Letter written by Melissa Dolgos, LAC, Senior
Clinician at’ Iccpc, dated 8/17/17, [BM struggled with anxiety
in social situations and when under pressure. She struggled in
large group settings. feeling .overwhelmed and having thoughts.
that, others were going to judge her for what she said. Anxiéty

' interfered with — ‘Completing her academic assignments due

. confusion; this delayed her ability te. function in-school. She. -
was better able to manage her anxiety in smaller groups and as"

1 with. increased flexibility ih scheduling whers extra support for
* her emotional and academip neade would be available. oo

' The Peychoeducational Testing Report by Natalie Schuberth,” _
Psy.D, BCBA~D, dated 8/21/17, reiterates the ‘history 4s noted
‘above: noting multiple attempts to return to school intensely -
triggered her anxiety and she returned to home instruction. In
addition to the’ diagnoses alseady. stated; .Dr. Schuberth alsd,
mentions: | Specific Learning ‘Disorder with impairment in
mathematics, specifically with fluent calculation, moderate; —
Jenna is hypersensitive t6 noise. A’ thorough Central’ Auditory

‘Processing evaluation ‘waa recommended.

Mother’s understanding of the urpose of this consultation: is to
TeRSSeSS B's current psychiateie situation in the context of
. having previously been diagnosed with Generalized Anxiety

Disorder’ and Major Depressive Disorder. Mother reviews much of

the history noted above and relates an increasing pattern of
school refusal and social withdrawal for the past several years.
At the’ end of September of 2016, GM confided'in a friend that
she wanted to kill herself and at which time outpatient :
psychotherapy was initiated with a- social worker. Treatment
ended after 2-3 weeks and by ‘that ‘point in time she missed 1-2
weeks of school stating she was unable to return to school.
Based on a referral from a friend, soon thereafter, she started —
attending .a' partial hospitalization program at ICGFC through the
middle of December of 2016. Medications included increasing -
doses of, Wellbutrin-with the eventual addition -of Prozac’ which

> TL CONFIDENTIAL

ST/96 35d OTMLWIHOAS Luwid pBLP-BEZ-EZ6 Se-3T JéTac/PT/6e
was effective; then in August of 2017 her Current prescriber, a.
psychiatric nurse practitioner Evélyn Kaminski, NP, increased
the Prozac by 5 mg which has been relatively effective, howéver,
mother notes she still remains. anxioug, retreats to her room,
and does not like anyone going into her room, Through this
period she was unable to attend school, aithough: she was able to.
complete ‘school work while at ICCPC and later went on home;

' dnstruction which started in Decamber of. 2016 and continued
through to June-of 2017. after hex. discharge .from .ICCPC in ‘mid

December of 2016 she did attend 2 full days of school (mother ’

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 27 of 97 PagelD: 801

told her mother “I can’t go back, I can’t go in there.” ° a 7
Subsequently, she remained on home instruction’ #or the remiinder
of the’ ‘academic year. As noted above, the trial of a Behavioral

Support Program in school waz ineffective which mother believes’ . ;

: classroom that would have required a great deal of self-.

. diraction; although, this was a smalier classroom,: 2. teachexs
‘ ‘and 1 aide for dpproximately 20 students with' emotional issues-'
would not have been. sufficient for " .

She has not attended -her district school since September, 2016
although, she has: told her mother that-she would like to be °
es attending 4 ‘sthool. : oe mo,

In regard to other beha ‘states_that—her-self—care —
is: excelisnt and she has a aidgntie fete, appetite, but not )
significantly so.: She now virtually has no social lifé and -

seems to like ‘to xetreat to her room. Se , .

MEDICAL: HTeroORY .

ms last physical, examination with Dr. Libert occurred in -
eptember of 2016. Present height: 5°6°, present weight: 115 ‘
ibs. She is reportedly in overall good health. She currently
takes Prozac 15 mg daily and Wellbutrin 150 mig XR daily. .A

She’ experienced removal of wisdom teeth on 08/21/17; had an
emergency room visit on 08/03/17 for a knee injury.

She is scheduled te have an audiological evaluation.

Her psychiatrist at ICCPC was Dr. Shrinivasin. per the |
Psychoeducational Testing Report by Natalie Schuberth, Psy.D, ‘

({] CONFIDENTIAL

ST/Z@ 390d OIaLVIHOASd LV Id POLb-BE2-E46 SG:97 21B2/Pt/ee .
é

 

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 28 of 97 PageID: 802

.
/ . . ;
och f
: , 7
. . ra : . vel of .

’ 7

BCBA~D, dated 8/21/17 -family history is ‘significant for high-
functioning Asperger's disorder and high blood ‘pressure:

She does not have much difficulty falling asleep .or staying,

asieep and does slsep through the night.

- Extended: family medical history is significant for anxiety, OCD
and dépression, . | , 7 ° 2,

7 7 o ‘ we,

All aspects of eatly development including pregnancy, delivery, ‘"
neonatal peried, infancy, toddlezhood' periods, the achievement .

of developmental milestones; and behavior in early childhood are ©.
all- rated as occurring appropriately within typical timeframes. . "

MMMM’ = current gross motor Coordination skills.are rated as
average across ail domains, % : .

ME = school experience relative to academic learning is rated '
as average. ‘ ; 7

a : school experience relative to behavior is rated as good.
e Mother belteves. that ME comprenends ana understands )

: situations as well as peers. ‘She rates Hs cverali level of
intelligence compared to peers as average. ‘

School expérience relative ‘to academic. learning is rated as good.
historically and average currently. School’ experience relative
to behavior is rated as good both historically and currently. .

She has become extremely anxious being at her high school, she
experiences fears, phobias and has continued to refuse to go to
school and -at times when she has had to enter her high school

She is sought by peers for friendship, ‘although in the past
Several yearg She has had issues with trust and being judged. -

ner has never been involved with the police, involved in-
Physical fighte in or out of school, had access to Firearms: or
other weapons, started a fire, had a police record, left home
without permission, had any experience with firearms or other
weapons, demonstrated cruelty to-‘animals or expressed thoughts |
of sariously wanting to hurt ‘someone else.

-{D CONFIDENTIAL

ST/88 30d OTALVIHOASE Liv id PRLP-BEZ-E25 SQ:ST 2182/P1/66

*
men F P 7 PagelD: 803
i e 29 of 97 Page

LDW Document 13-19 Filed 11/26/19 Pag

:19-cv-14465-SDW-

Case 2:19-cv-1

Her behavior at home is Yecorded as @aBpropriate with no
SXaggerated oy excassive types of interactions,

  

_ . Interestingly, though her descrintions become increasingly.
qe detailed, as initiatiy there is ari “pathetic manngr to her
—s “eSponses. She is, however, quite attentive, Anxioug, she is .
' Seated Andtially with her arms Crossed, moderately interested in
. the interview; Fometines ‘evasive, often tense, initially largely .
{ ill~at-ease, ce 2 eo
. Behavior is tense with evidanie Of Psychomotor retardation. she -
' Spaaks hesitantly ina Soft,” slow, Monotone voice.

Initially she Projects very empty, depressed Mood which

' reduces Somewhat’ ag the Session Progresses, Throughout, she is ,
exceedingly @nxlous and bossibly fearful a8 -she Often looks in

the distance. Her affect is flat, dysphoric and constricted ang
although She becomes more involved and more of » Participant,

She deniag @ break with reality, hallucinations, derealization,
depersonalization, or any unrealistic @xperiences, She is
Somewhat. phobic of the BChoo] building and mentions one other
atypical Phobia. . ghe Speaks of being Upset about a relative
visiting, talking 6n the Phone, which Prevented her from going
to. sleep; She saya, “I ertad for an ‘entire hour trying to Plug
my ears and trying to talk to myself and dtown our the noise,*

+ MD conripentig:

ST/6@ 350g OTYLVIHOASY Lid bO2>-bezZ-E76 GAIQT sens ..
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 30 of 97 PagelD: 804
——_____...

Pool . m } *
Finally, she woke her mother up and mother intervened but she

reports. retaining residual’ fears about this. tThig event ..
occurred two years’ ago, my , , oe

Her mood is somewhat difficult to describe as she projects high’
dégrees of anxiety, possible fearfulnegs,. and ‘some projection of
emptiness with a- hint of inappropriateness 8s well as so,

depression. Affect is restrained, She often looks in the

distance.

Thought processes can be tahygential; but largely are goal
directed, She has considered. suicide by taking a bottle of
ibuprofen, which she never did, and denies other thoughts of - st
‘self-harm or related behaviors, A Couple of times wheh Lo ‘
Overwhelmed. she hit herself as hard as she could. dhe says that
- for-a very long time she has wanted to kill Herself: In
September of 2016 she was feeling overwhelmad, she hit herself ,
€ \ as hard as she could, but not hard enough to actually cause  —-= =‘
= damage. She has wanted: to cut herself, but never has. The last - ;
time this occurred was. in’ March of 2017 and she did have. some
bruises. She-has dene this when She felt-trapped. ‘She felt .
this way in particular last May when parents had a meeting at
School and she sat outside the'room for an hour ‘“peing freaked

out,“ . "

She. states that she “hated school since 6 grade” as she could
not relate to kids, but also seems to attempt to nautralize this

, Statement she adds that she thought everyone hated school. She
recalls a. particular incident ‘in 6% grade that was very

middle school with wotries about not being able-to find her ,
Locker and not knowing where to go. “She reports having. had: some

nasty teachers and a few who she believes made fun of her.

“They thought they were being funny..made fun of my work” this

occurred in 8" grade. She relates another incident from’ ¢t

grade when she believes a student was: ridiculed,

She states that in 10% grade she told her mother she was -

depressed, mother wanted her to get help, she entered day .
treatment for ‘@pproximately two months ‘and this was helpful. :

" Mcowemena,

ST/B8T 300d OTSLVIHOASS LL Id POLP-BEZ~E26 SA°9T L16Z/>T/68
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 31 of 97 PagelD: 805

 

a ms ; 10
However, in December, initially she felt confident in herself, -
thought she could go back to school and do well, but, “when I

tried it was too painful and ‘even though none of the other kids

responded ‘I. responded negatively’.” Ehe'also speaks of another
problematic situation in Marching Band Camp ‘in 9 grade,

She denies use of. alcohol, drugs, and cigarettes. She also does
not have difficulty falling asleep and denies: continuity:
disturbances and nightmares. Eating: is not an issue,

‘She has no idea of her goal for the future. my

SUMMARY , CONCLEEILGES am REbORT OF: FIED —

Preliminary findings are shared with. mother, She is advised
that after a review of all of the material, a final report will
be issued to the Chiid Study Team. After this review, relevant

discuss. She is encouraged to call the Child stndy Team with
questions that can be forwarded'to this office. She is also
advised that, she may be receiving a copy of the report from the

Child Study Team.

| ia a nth “old female referred for psyciiiatric
¢ } Consultation to assess BP s Psychiatric status in‘order to
determine an appropriate clasaroom placement. .

— has a lengthy history of anxiety, depression and
nternalized conflict: which is reported to have been noticed’ in
6" grade; however, there may have been earlier underpinnings of
thie. Her sense of emotional discomfort about how she was
treated in school and her perceptions about how others ware
treated crescendoed during 8t®: 9" and 10“ grades. She reached
the point: of ‘being extremely fearful of entering the school
building appearing phobic; she describes becoming weak and
unable to procead upon approaching the echool.

Mental status examination reveals a dearth of psychiatric
information that raises questions about her overall stability..
Although improved, she is. tentative, highly anxious and
extremely internalized. which places her at risk for

involves feelings about herself, feelings about others {fn her
life cominglied with anger, confusion and fear all which is
fueled by her thinking patterns. . ji

CT CONFIDENTIAL

ST/TT Foe DISLYIHOASd LLY Td Pa2P-BEZ-EZ6 SOOT 41B2/Ppt/6e

~
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 32 of 97 PagelD: 806

— CO | 11”.
. She ‘remains exceedingly, emotionally fragile and the probability
of her attending her school is extremely .low ‘at this time. . She .

requires an academic environment with the capability of a great
deal of emotional awareness and intervention. . -

Mother indicates that sometimes in the family she demonstrates .
upset with her brothers. Mother is urged to convey her ~ ‘ ;
description of impulsive and possibly erratic anger to her. |‘...
therapist and medication provider at ICCrc. If:possible they
should be offered the ability to review this report in order to
‘determine if there is any additional relevant information about’
MM s thought processes especially in.view.of pr. Srinivagan’s
. Concern, about irrational. fears in the context of pervasive mood
disturbances and avoidant behaviors even when net under stress. ‘,
Mother, also mentions that J can become extremely angry for *
reasons that the rest of the family may not .clearly understand;
again, this suggests the possibliity of some illogical .
conceptualizations. These descriptions, suggast consideration of
& thought disorder. ‘ on . yO

ME is hypersensitive to notse.. she would benefit from a
thorough Central Auditory Processing Disorder calculation.

The Psychiatric Evaluation by br. Shankar Srinivasan, dated
3/15/17 indicated EF s ‘psychiatric issues included pervasive
mood disturbances, ‘avoidant behaviors, even’ when not under -

. Stress, along with irrational fears and anxiety secondary :to
School Issues; all of this collectively impacted learning and: .
her ability to.maintain and buiid satisfactory interpersonal
‘relationships. Based on this assessment ‘by Dr. Srinivasan and
a Ss current mental status examination, her medication should

€ reviewed and altered in an attempt to address the above noted
mood disturbances, avoidant behaviors, irrational fears and
‘ subsequent anxiety and depresaion. Also ongoing: psychiatric
involvement is essential in concomitantly addressing, monitoring
and limiting the symptoms noted. -

Currently she meets DSM-V criteria for: H/O Major Depressive |
Disorder, recurrent episode, moderately savere (with irrational
thinking); H/O Generalized Anxiety Disorder; H/O Panic disorder;
School avoidance; Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, moderate; H/O
Major Depressive Disorder, recurrent, severe, without psychotic
features; R/O Central Auditory Processing Disorder; R/O
Agoraphobia ,

ti CONFIDENTIAL

ST/ZT Bove SIALVIHOASS Liv d pedp-6EZ-E2E SG:ST 2182/PT/66
oo

 *

 

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 33 of 97 PagelD: 807

* tt

lt : 7
This consultation was completed fot the purposes of a Child
Study Team evaluation. Use for other purposes may not be.
appropriate. This is a time limited assessment. -
Mother signed a release form specifying that déctorpatient

confidentiality is not in effect for this .consultation or. any
future consultations with School staff xegarding this referral.- .

‘TI CONFIDENTIAL

ST/ET S50 OTeLVIHDASH LAW Id PRLP-BEZ-ELE SB:9% LtG2/Pl/ba
 

Pe oo. oe 13
ic aici ee .
. . oe . '.

1.- TB’ ss current mental status indicates. that Her medication
Pregram ghould be reviewed and possibly adjusted in an "
attempt to address her ‘mood disturbances, _ avoidant
behaviors, irrational féarg and subsequent anxiety and |
depression. Medication modification may result in a change
in Jenna’s mental status and since ms: ; not'in scheol °:
now, if there are medication Changes, it may be useful to:

determine. any possible improvement in her mental status ©
prior te'making a ‘determination about Classroom ‘Placement. ©

2, Classroom placement’ at the discretion of the Child Study
Team bearing in mind that ‘s situation requirés an
academic environment that S ‘structured, monitored, and
. designed to ‘accommodate to her academic needs and provide
emotional support: and therapeutic input. - could Sy

better cope with pears, ‘social anxiety and adjust: her
internal state. Without the, above issues: being addressed,
the manner in which 9M deals with school is not likely
me 43 - to change. ‘It ‘ig noted, however, ‘that evén the most. oo,
e supportive and structured classroom ts not ‘likely to have ;

pending réview by her clinical providers and possible
modifications in her medication program. : ° ‘

‘interpersonal stabilization; which should be. reassessed

3. Regular ir school monitoring, to be arranged by school
' staff, by a trained staff PErson such as the school
Paychologist. This Person could. alao act as 4 support for

if she is feeling overwhelmed,

5. Mother should consider ongoing extensive psychiatric
monitoring over time for diagnostic clarification and due‘

to the fact that there may be changes in- 8 mental
status presentation in the future. ee: mente
program requires review. - "

‘6 Both psychiatric and psychotherepeutic treatments are
essential for BM and mist involve both individual and

family components .

CT) CONFIDENTIAL

GSQ:91 410% /PT/eo

ST/PT 350d OTALVIHOASd LEW Te bG P-EEZ~ELB
e a.

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 35 of 97 PagelD: 809

B..

‘herself arid gain a greater maasure of internal security, -—

10.
li.

‘| 12.

13.

14.

ST/ST sOvd

Paychotherapy is mandatory for ME end should inelude both
individual and family components. issues to be addressed -
include identification and verbal- expression of feelings,
explordtion of her perception of traumatic: avents, ego .
building, social skiils, and Appropriate responsibility’ for
consequences. It is important to note that an extensive °
exploration of family dynamics and process is essential.

‘When paychotherapeutically appropriate ‘encouragement of
MMMM s various interests and activities outside’ of: school to

‘foster and promote’ self-esteem and’ ago building. -

Participation in well-monitored structured extracurricular’
activities to foster group metibership and peer relations as ,
well as develop mastery and’.competence and help express

c

Mother should opt to enroll in auxiliary forms ‘of
psychotherapy’ (i.e. art, music) in order to help foster sell~—

expression. ; 5 po oc

a could henefit from a group therapy situation with peers

whe have similar family histories. ;
5

As with 411 adolescents, substance abuse education is-'

" mandatory.
-Mothér should- opt ‘to pursue an annual complete, annual,

physical exahination with blood work’ (diabetes, thyroid,

' Lyme, and any other testing at the discretion ‘of ‘the

examining physician) to rule out any intercurrent medical
problems. . . ,

MMMM xemaing at risk for school refusal, which requires
ongoing monitoring and intervention: .

MME should be subject to the same set. of behavioral
expectations both at school and at home in order to solidify
any behavioral gains and avoid any confusion of Ms part.

burbs l

Ellen M. Platt, D.O.

 

(0 CONFIDENTIAL

OIMLVIHOASd Lh Te!

PGZP-GEZ-ELE SQ:9T ZTec/PT/6e |
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 36 of 97 PagelD: 810

*

West Morris Central High School
259 Bartley Road
Chester, NJ 07930

October 10, 2016

Mr, Cusack,

As you know, [Eis experiencing a difficult time right now due to crippling
anxiety and depression. Until she gets regulated on the correct medication she
cannot function in school. We are requesting a home tutor until she can get back

on her feet. Thank you for being so supportive,

& P.S. | will have the pediatrician send a medical note as well,

WM 134
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 37 of 97 PagelID: 811

 

10/11/2016

 

—

To Whom It May Concern:

Gis « patient of our office with ongoing depression and anxiety. Due to her current state of
heaith, it would be best that she did not attend schoo] and bad home bound instruction.

@ Any further questions, please contact my office.

Sincerely,

mM Wri?
Melissa M. Libert, D.O., FAAP

Ce:
Ene:

WM 135
ID: 812
:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 38 of 97 Page
Sibanin? tcl West Morris Regfanal High Schoo! District Mail - Update on

a Joseph Cusack <jcusack@wmrhsd.org>

 

Update on

3 messages

Sg. TF TIT ET STC Sat, Oct 15, 2016 at 2:36 PM
. COUN @wmimsd.orp, jcusack@wmrhsd.org

Mr. Braun and Mr. Cusack,

nad an appointment yesterday (Friday the 14th) with a specialist. It was determined that
she should enter the outpatient facility In Parsippany (ICCPC) where she will attend therapy five
days a week for two to four weeks. [i you are not familiar with the program it runs from 9 to 2:30
and then the students have tutoring from 2:30 to 4:30. They will be sending an officlal letter to you
Shortly and will request work from WMC teachers. Therefore, we will not need the tutoring from
West Moris. Two instructors have contacted me by phone and email. (French and Chemistry) |
can reply to the Chemistry teacher but the French teacher did not leave an email and | didn't catch

her phone number. Can you please notify any other tutors that will not be requiring their
Services, ['m sony for the inconvenience with the short notice but this all came about yesterday,

I'm praying that this will be the best solution for I. She will bein a structured environment
every day and | think that will be very beneficial.

Please let me know that you have read this email, Thank you for all your care and concern.

6 zz!

Joseph Cusack <jcusack@wmirhsd.org>
1

Hello Mrs. BE- ! saw that Mr, ae a voicemal this moming! - | am out of the building taday et a workshop
at Montclair State. | will reach out to you when I'm back in the office on Monday, but If this an issue that needs

immediate attention, please call Anne Meagher at 908-879-5212 ex 3320 or Ed Braun ai 3325,
(Quoted text tidden]

| Fri, Dec 9, 2026 at 12:41 PM
b. Josepn Cusack <jcusack@wmthsd.org>

Thank you. We will be In touch Monday.

Fri, Dec 9, 2016 at 9:00 AM

Sent irom my Verizon, Samsung Galaxy smartphone

[Quoied text hidden)
CONFIDENTIALITY NOTICE: This message is from the West Moris Regional High School District. This message

and any atiachments may be confidential and/or privileged and are intended only for the individual(s) or group(s)
identified as the addressee, If the message addressee is In error, or you are not authorized to fread, Copy, or distribute
this message or attachments; please delete this message and attachments and notify the sender by retum email at the

adoress listed above.

Pips: imal. google.com/mal/WO/?ul=2BIK=6ccB6616072}sver=CSB7NgUoRx4.en.2vieW=ptec mR qs=trued.search=queryath=15Be AaceBOSbp Ng £46
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 39 of 97 PagelD: 813

-

 

West Morris High School
Joe Cusack

1/4/2017

Dear Mr. Cusack,

Our daughter fiiihas been diagnosed with depression and severe anxiety, We
would like to request a CST evaluation and IEP for her. We would also like to
request home instruction. Thank you for your help in this matter.

 

Sincerely,

   

 

WM 140
97 PagelD: 814
:19-cv- - -LDW Document 13-19 Filed 11/26/19 Page 40 of
LASSe19-cv-14465-SDW West Moris Regional High Schoo! District Mat - ae

Joseph Cusack <jcusack@wmrhsd.org>

 

 

3 messages

Fri, Sep 8, 2017 at 2:58 PM
To: icusac Sd.07rg

Ce: kdickerson@wmrhsd.org

 

Hi Joe,

In the phone conversation | had with you and Kendra back on August 25th, you Indicated that
Bwould be coming back to West Morris as a General Education student with a 504. We were
confused at the time since she was already determined to be eligible for special services witha
previously proposed IEP. Since then | have spoken to Kendra and she indicated that the team is
waiting for results from Dr. Platt's office to schedule a new IEP. Can you please supply us with the

proposed plan for In writing? Thank you.

Regards,

6
Joseph Cusack aii Mon, Sep 11, 2017 at 2:24 PM
To:

Hello Mr. and Mrs. EE { am not sure if you are referring to the proposed IEP or the 504 plan. If you need a copy
of any IEP proposal, Kendra would have that documentation. | have attached a copy of the 504 plan that we developed
last December when was retuming to school. This plan would still be in effect for the 2027-18 schoo) year here at

WMC,
Also, | have contacted educere and asked them to re-start IEIEs Driver Ecucation class. You and INN should be

receiving notification in the next day of so Indicating when she can log back in to complete the course. | believe the
new end date will be November 27th - 1 will confirm that date and get back to you.

Regards,
Joe Cusack
[Quoted text hidden]

SBR SSA YT TPR Mon, Sep 11, 2017 at B:11 PM
o: Joseph Cusack <jcusack @wmrhsd.org>

Hi Joe
) Thank you for the information.
Regards

 

pslinel goo comme k= 28-SccB661667HSver-CSBTNGUoRA en vioW=p IR os vedsereh=query the 25e73beeS805pha 141
oa,

f 97 PagelD: 815
Gegaia:19-cv-14465-SDW-LDW DaGLMER! deponer reg 30" in -_ Ato 7

Sent from my Verizon, Samsung Galaxy smartphone

[Quoted text hidden}
CONFIDENTIALITY NOTICE: This message is from the West Moris Regional High School District. This Message
and any attachments may be confidential and/or privileged and are intended only for the individual(s} or group(s)

identified as the addressee. If the message addressee Is in error, or you are not authorized to read, copy, or distribute
this message or attachments: please delete this message and attachments and notify the sender by return email at the

address sted above.

"upsimal.google.comimalufo/?ui=2&k=SecB6616d7&jsver=CSB7NgUoRd.en.2vie=pten = MMM gs -trusdsearch=qvery&ih-15e796ce310900..

22

M 152
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 42 of 97 PagelD: 816

 

Mr. Stephen Ryan, Principal

ce: Mr. Joseph Cusack

cc: Mrs. Kendra Dickerson
West Morris Central High School
259 Bartley. Road

Chester, NJ 07853 07930

Mr. Ryan,

Please consider this letter as official notice that we are withdrawing , |
Humcke from West Morris Central High School, effective immediately. His
now enrolled at the Purnell School In Pottersville. Please send her official

transcripts to:

Purnell Schoo!
51 Pottersville Road
P.O. Box500

Pottersville, NJ 07979
Aitention: Kate Davis - Associate Director of Admissions

Thank you

 

WM 153
 

 

Gase 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 43 of 97 PagelD: O17

se |

>

PURNELL SCHOOL

P.O. Box 500, 51 Pottersville Road Pottersville, NJ 07979
ENROLLMENT CONTRACT 2017-2018 Day Boarding Student

STUDENT NAME: GRADE IN 17/18: 11

 

 

[7] Ravin Full Pumen echoot (0 Pav with THe Pavment Pian

‘The balance of the combined annual fea for The belancs of the combined annual fea for

the full academic year Is paid In one the full academic year Is paid in sccordance
instaliment due: to the TMS Paymant Pian chosan the family
on the enclosed TMS form. ad

September 1, 2017- $41,570

Tultion Refund Plan is optional if
tultion ts paid In full

Tuition Refund Plan is required.

 

 

 

 

“The Stuxlent Inckiertal Account and student tips are addiionsl expenses,

he Tultion Refund Pian is optional when Pay in Full ls selected and required with afl Other Payment Plans. A description of the:
Plan ls enclosed with this contract. VWs agree that the prooseds from any claims to which \we would ba entitled under the Tuition
Refund Plan will first be applied to my/our account, paying any excess to me/us.

UWe agree to pay seperately when biled the Student Incidental Account charges. An addifionel deposit of $1,500 for personel inckéental
charges 's required for ech soademic year or $2,600 if participating in riding program. This change for the Student Incidental Account le
Inoluded with the summer biling. Atthe end of ech academic year, the Student incidental Account will be reconciled, with erry
remaining funds belng refunded to the payer or carried over for continuing atudents. In addition, Uwe understand that student trips will be
@ separate change which [/we agree to pay. ,

We understend thet the agreement to pay the combined ennual fee for the full academic year and all charges incurred is a fixed end
non-oencetable obligation. The fact that the combined annual fee be paid in instatments does not conatitute a pari-year contract.

le understand that failure to meat the finanoial commitment to the wil resatt in consequences, lata fees being
assessed and Fer OOD 10 Te oa nny Paypient Pian: Late fees of $200 wil be assessed by School on tuition
payments after October 10. TMS Instaliment Plan £ foes of $200 will be assensed by Fumell School on tuition

saat des tars howe fe ror:-olundable upleaion nec 600 he rience ee ee The feel TMS and
payments. a participating In theese payable to

will be billed Further, students will not be allowed to enroll In September, or retum/enroll in January unless aii their

secounts, Including hot Hmited to Tultion and Student neidental Account, are current. Purnell has the right to terminate

this contract If the student is not In good standing in the current academic 2017-2018 school year.

We agres to pay all costs, including all accumulated interest and penaliies and eil atiomeys’ fees and expences incurred by Pumeil in
any collection efforts if either of the following events ocours: (a) Iteny amount due under this Enrollment Contract le not received on its
Daan oF (b) Hany bankruptey or insolvency proceeding relating to the Parent or Guardian {whether vokuntary or involuntary) ia

‘Ih is further agreed that enrollment, as speoified within this contract, may be withdrawn In writing prior to September 1, 2017, without

penalty (except for the tuition deposit which is nonrefundable). After September 1, 2017, If the student Is Or dismiszad, the
undersigned perents or guardians ere obligated to pay the combined annual fee for the full academic yaer and any other charges
Incurred to that point, plus, where necessaty, all costs of collection, inchding, but not limited to, reasonable atiomeys’ fees.. Neo portion
of the Tuition paid or outstanding for the Schoo! Year will be refunded, cancelied or forgiven in the event of the Student's absence,
withdrawal, or dismissal from the School for any reason after September 1, 2017,

As parents or guardians snd as 6 studant, we agree to accept and abide by the rules, regulations and guidelines of Pumell School as
stated In the Pumell School Student Guide. We understand and agree that the School reserves the right to act, in its sole disoretion,
upon matters of conduct, morais and ethics, which includes the right to suspend or dlemiss In any Instance in which the behavior of a
 

se 2:19-cv-14465-SDW-LDW Document 13-19" Filed TI/Zortg Page ote +-Rageip-313_

 
 
  
   
  

it fs agreed that Puma Schoo!
tay, in ts sole discretion, and abided nies,

reg a a 1" without regard to whether or not the student has

a guidelines mic years 2 eied bo the Purmel Schoot Student and Parent Guide, devine eke ee,
Parenta/Guardions signing agras thare fallure to make
sooordence with the schedule set forth in this Contract, the Seheary Slaoredon, alas sion Student to attend olasees

‘a eny Individual payment in

complete or nmente or participate in echoes ry be seid a ote to aod lana,

take action to collect the tution amount or otherwdea enforce tha Ameer nee

Parente/Guarctons agree to release and hoki School, representatives and employees claims,
henniess the Purell

ener ab artes 1 the Student which are not the result of gross negligence on oration

wanton conduct Bchoo] agents, OF employees, uarcians further agree to Indenvfy crt oid

   

 

By signing this contract, you indloate that
or yOu are aware that any false
The terms and provisions of this cones toe ponnern or Hae =

lof New ha
Signed:

    

 

 

 

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 45 of 97 PagelD: 819

 

   

  

    

 

of
@rurrion MANAGEMENT SYSTEMS
* Helping Families Afford Educetione
© Ara Retina a “LINK MV ACCOUNTS \, €F tog-dut
ee Thursday, October 12, 2017 6:02 PM

  

a

   

Confirmation

Thank you for choosing TMS. Please print this page for your records.

Payment Information:
Date: 10/12/2017
Payer Name:
TMS Account Number;
Confirmation Number: 257924038
Amount: $7,482.99
Total Amount $7,482.99
Routing Number: aay
Account Number: a

Your transaction has been processed and posted to your account. This payment could appear on your bank
statement es follows:

© Purnell School - TMSMPP - $7,482.99

You will pay a fee for all retuned payments along with any fees that your schoo! may assess.

You will receive an email notification on how to view and acknowledge your TIL for this payment plan.
ARES aE ENA cseae

   

SO Ame mame le| tals

 

Call 800-722-4867

Outside U.S. and All Rights Reserved 2017
Need Help? Call Us: « Privacy Statement

8 AM - 10 PM M-F (ET) . -

PTM21IMAFWWW

    
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 46 of 97 PagelID: 820

uw PNC Gniine Banking

Dato Seseription Amount Account
OOD12017 Check 6611 $16,345.00 co -

a,
 :

Si

‘This is an image of o check, subsiiule check, or deposit ticket. Refer to your posted Uansactions to verify
the status of the item, For more Informailon about image delivery click here or to speak with

representative call: 1-888-PNC-BANK (1-868-762-2265) Monday ~ viridsy: 7 em. 40 pm. ET, Saturday &
oe eee

 

 

 

 

, t= ;
Py
a
Box i
1 {
oF . wet Lox
ay rns F sii os2a
‘ GLADSTONE Kv bee
. P-o BARC L
2
\ 7 f
oe *

 

© Copyight 2010. The PNG Finencld Bendves Group, in. All Pigite Reserved,
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 47 of 97 PagelD: 821

@: TUITION MANAGEMENT SYSTEMS

       

 

 

 

 

 

Today's Date:
Account #: Status/Sub Status: Active/Pd Full
aie N Enrollment Date: 8/31/2017
ame: . SCH USE ONLY - 6 Payments -
Payer Name: Plan Name: Flex Plan - OCEF Only
Payer Address: Budget Amount: $44,570.00
Payer Address 2: Term 1: $44,570.00
City, State, Zip; Payment Method: Bill
Country: Payer Billing Method: eBill
School: Paid To Date: $44,570.00
Total Balance: $0.00
Past Due: $0.00
Payment Schedule
Nomber ae Term Payment Due Date Amount Due Amount Paid
1 1 8/1/2017 $7,428.33 $7,428.33
2 1 9/1/2017 $7,428.33 $7,428.33
3 1 10/1/2017 $7,428.33 $7,428.33
4 1 11/1/2017 $7,428.33 $7,428.33
5 1 12/1/2017 $7,428.33 $7,428.33
6 1 1/1/2018 $7,428.35 $7,428.35
Account Transactions
Date Transaction Budget Activity Other Activity Balance
8/31/2017 Stendard MPO, Beginning Balance $44,570.00 $44,570.00
8/31/2017 Standard MPO, Paid At School ($14,857.00) $29,713.00
8/31/2017 Enrollment Fees, Charge $55.00 $29,768.00
10/6/2017 —_—. Service Charges, Charge $25.00 $29,793.00
10/12/2017 Standard MPO, Payment ($7,402.99) $22,390.01
10/12/2017 Enrollment Fees, Payment ($55.00) $22,335.01

10/12/2017 Service Charges, Payment ($25.00) $22,310.01
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 48 of 97 PagelD: 822

1030/2017
122017 Standen MeO. Payment ($7,453.33) $14,856.68
12/30/2017 Standard MPO, Payment eee $7428.35

Call 800-722-4867
Outside U.S. and Canada 4! Rights Reserved 2018

Call 491-921-3999
Need Help? Cail Us: * Privacy Statement
8AM-10PMM-F(BT) °° Careers

Help Center

 
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 49 of 97 PagelD: 823

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURNELL SCHOOL i
POBex e Incidental Stmt
(ne Pottersville, NJ 07979
\.. 908-439-4013
DATE
BILL To: 11/9/2017
re AMOUNT ENC.
DATE TRANSACTION AMOUNT BALANCE
08/31/2017 Balance forward 1,500.00
09/18/2017 GENIRNL dd. dorm damage deposit 250.00 -1,250.00
10/04/2017 GENIRNL #dd, class books 102.00 -1,148.00
—_ ‘ Charges to int
Please remit $ Fd to replenish the account to the required level. = _ =—
‘The balance in the incidental account should be replenished to e credit balance (negative balance) of $ |,>OOQ .-— $1,148.00

\ oe Bob
: a69- ° on"

 

 

 
i : 4
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 50 of 97 PagelD: 82
a . - -

ELLEN M. PLATT, D.O.
CURRICULUM VITAE
EDUCATION
PHILADELPHIA COLLEGE OF OSTEOPATHIC MEDICINE, Philadelphia, PA D.O, June 1973
TEMPLE UNIVERSITY, Philadelphia, PA B.A. January 1969
POST DOCTORAL TRAINING

THE JEWISH BOARD OF GUARDIANS MADELINE BORG CHILD GUIDANCE INSTITUTE,
New York, NY January 1, 1978 — June 30, 1979

© Child Psychiatry Fellowship: Training and experience in all aspects of child and adolescent
Psychiatry, including administrative psychiatry; therapeutic nursery setting; residential treatment
of adolescents with psychiatric disorders, learning disabilities, and neurological impairments;
psychopharmacology; and outpatient psychotherapy with individuals, groups, and families: under
the direction of Aaron Esman, M.D.

THE ROOSEVELT HOSPITAL, New York, NY July 1, 1977 ~ December 3 1, 1977
© Child Psychiatry Fellowship: Training emphasized outpatient psychotherapy,
psychopharmacology, and consultation-liaison work; under the direction of Bemard Pacella, M.D.

THE ROOSEVELT HOSPITAL, New York, NY July 1, 1974 - June 30, 1977
© Residency, Psychiatry: In addition to resident responsibilities, also intermittently covered Ward
Administrators’ responsibilities and for the Chief of Community Psychiatry: under the direction of
} Harley Shands, M:D., Stephen E. Katz, M.D., and John M. Oldham, M.D.

SAINT MICHAEL’S MEDICAL CENTER, Newark, NJ July 1, 1973 - June 30, 1974
© Internship, rotading: under the direction of Leon G, Smith, M.D.

LICENSURE
New York, November 4, 1974

New Jersey, August 3, 1974
Pennsylvania, July 12, 1974

BOARD CERTIFICATION

American Board of Psychiatry and Neurology April 1979
American Osteopathic Board of Neurology and Psychiatry April 1980
American Board of Adolescent Psychiatry . May 1995

Recertified January 2016
American Board of Forensic Examiners (not by examination) February 1997
American Osteopathic Board of Neurology and Psychiatry, Certification in Child

and Adolescent Psychiatry August 1995
American Board of Psychiatry and Neurology, Certification in Child and

Adolescent Psychiatry Sept. 1995-Sept. 2005

Rev. 11-10-16 1
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 51 of 97 PagelID: 825

PROFESSIONAL ASSOCIATIONS
New Jersey Association of Osteopathic Physicians and Surgeons 1974 — present
1971 — present

American Osteopathic Association
American Psychiatric Association 1976 — 199]

New York County District Branch of American Psychiatric Association 1976 — 199]

Fellow, American Society for Adolescent Psychiatry 2015 —~ present
PSYCHIATRIC EXPERIENCE

PRIVATE PRACTICE PSYCHIATRY, Cedar Grove, NJ July 1977 — present

© Principal, Platt Psychiatric Services, LE. L. C.

© Psychotherapy and psychiatric treatment of children, adojescents, and adults in individual, group
and family settings

In-depth and second opinion Child Study Team Evaluations and follow-up with school systems
“Fit for Duty” evaluations for school districts and corporations

Psychiatric consultation and risk assessment for muldple public school districts

Supervision of other mental health professionals in agency and private practice settings, including
professional counselor candidates seeking their NBCC and licensure

Evaluation of child abuse and child custody cases; competency hearings

Expert testimony in education due process hearings and mediations; matrimonial and child
custody litigations and mediations: personal injury litigation; and termination of parental rights
and guardianship proceedings

© Special interest in school refusal, trauma, and pervasive developmental disorders

COORDINATED TREATMENT SOLUTIONS, L.L.C., Cedar Grove, NI September 2009 — present

e ¢ Founder and Principal _.
} ; * Psychiatric consultations, risk assessments, crisis interventions, classroom observations, and
— Psychotherapy to enrich and maximize the therapeutic experience of referred students with

behavioral disabilities Grades Pre-K through 12

* Coordination and consultatlon with Child Study Team, Department of Special Services staff, and

third-party providers
Supervision of therapeutic counseling of referred students
Supervision of school staff regarding referred students
Staff training, workshops, and Program development
Consultant to Mt. Carmel Guild pre-school and elementary school autism Program, 2009-20
Psychotherapy Consuitant to Bridges Academy, Bloomfield Public Schools, 2010-13
Psychotherapy Consultant to MAP elementary school program, Montclair Public Schools,
2010-13

AMERICAN DAY TREATMENT CENTERS-NORTHEAST REGION April 1995 ~ November 1996

© Northeast Regional Medical Director. responsible for the psychiatric management of 6 centers
and for the supervision, training, peer review and monitoring of about 20 psychiatrists as well as
overseeing medical regulations, referral development, Joint Commission audit, and coordination
of psychiatry with other departments including utilization review (Position changed as a result of

financial reorganization within the company)
AMERICAN DAY TREATMENT CENTERS-VERONA CENTER, Verona, NJ

Dec, 1994 - June 1997
© Medical Director and Adolescent Psychiatrist

Rev. 11-10-16 3
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 52 of 97 PagelID: 826

RESIDENTIAL AND INSTITUTIONAL PREVENTION PROGRAM OF THE DIVISION OF
YOUTH & FAMILY SERVICES IN SUSSEX COUNTY, Sussex County, NJ_ = March 1990-June 1999

© Consulting Psychiatrist
© Supervision of professional social work staff (LCSW, MSW), counselors, and therapists

CALDWELL COLLEGE, Caldwell, NJ Jan. 1989-June 2001
© Consulting Psychiatrist

MIDS (MISCARRIAGE, INFANT DEATH, AND STILLBIRTH) SELF-HELP GROUP
September 1983-2010

Consultant
© Advisory Board Member
WAYNE COUNSELING CENTER, Wayne, NI July 1981 - June 1991
* Consulting Child and Adolescent Psychiatrist
HOSPITAL APPOINTMENTS
ST. LUKE’S ROOSEVELT MEDICAL CENTER, New York, NY February 1978 - June 1986

* Assistant Attending, Psychiatry

ACADEMIC APPOINTMENTS AND TEACHING EXPERIENCE

TOURO COLLEGE OF OSTEOPATHIC MEDICINE, New York, NY November 2014 — present
& © Adjunct Faculty, Lecturer in Behavioral Medicine and Human Behavior

© Human Development March 30, 2016

Three-hour presentation regarding human psychiatric development milestones

© Perception vs. Reality in Psychiatric Disorders November 14, 2014
Three-hour presentation regarding possible and sometimes unexpected psychiatric disorders and
diagnoses.

PHILADELPHIA COLLEGE OF OSTEOPATHIC MEDICINE, Philadelphia, PA
March 2006 — present

© Clinical Assistant Professor, Department of Physician Assistant Studies Volunteer
July 1, 2016 ~ June 30, 2019

© receptor for Physician's Assistant Students March 2006 - present
Behavioral Health Rotation :
*  Psychopharmacology for Children and Adolescents February 8, 2010

Doctoral Program in School Psychology Comnittee
Three-hour presentation regarding medications for ADHD, Depression, Anxiety, Bipolar Disorder,
and other psychiatric diagnoses in children and adolescents

© Doctoral Program in School Psychology Committee, Third Member 2007-2009
Supervising Psy.D. Thesis regarding School Psychologist’s Knowledge of Tourette's Syndrome .

Rey. 11-10-16 3
atti,

c ° Department of Psycholagy May 18, 2007
, “The Tornado of Schoo! Refusal”
Three-hour presentation regarding the dynamics, diagnostic scope and suggested interventions for
School Refusal
° Overview and Differential Diagnosis of Psychiatric Disorders in Children and A dolescents
Feb. 6 and Oct. 23, 2006
Advanced Graduate Seminar in School Psychology
Three-hour lecture/seminar including a brief diagnostic synopsis of the most frequently seen
clinical presentations highlighted with clinical conundrums and case presentations
CALDWELL UNIVERSITY, Caldwell, NJ Sept. 2010 — Dec. 2012
© Adjunct Faculty, Department of Applied Behavior Analysis
® Behavioral Pharmacology
ABA Graduate School Program May — June 2012
August — December 20]2
Semester-long course regarding psychotropic medications used to treat individuals with
developmental disabilities and/or psychiatric disorders,
COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS, New York, NY
July 1982 - June 1986
© Instructor in Clinical Psychiatry
THE ROOSEVELT HOSPITAL, New York, NY
© Psychiatric Consultant to Primary Care Residency Program Sept. - Dec. 1977;
Sept. 1979- May 1980
Teaching via case conferences and patient interviews
© Alcoholism for the General Practitioner September 24, 1977
Lecture presentation to the Post-Graduate Institute for Osteopathic Medicine and Surgery in New
York, NY
* Psychopharmacology Sor the Primary Care Resident November 1976
Lecture presentations to Primary Care Residents
* Psychiatric Aspects of Medical iliness October - November 1976

Lecture and seminar series for third-year medical students on rotation from Columbia University
College of Physicians and Surgeons

" OTHER LECTURES AND SEMINARS 1981 — present

Transitions for Children and Adolescents
© Two- to three hour Presentation the transitions that children and adolescent face going from
elementary school to middle school to high school to post secondary education to employment and
adulthood
© Area school mental health professionals and educators, given at the Lakeview Learning
Center on March 20, 2015

Perception v, Reality: Psychiatric Disorders Come to School
* Two- to three hour presentation regarding the possible and sometimes unexpected psychiatric
disorders and diagnoses that may underlie students’ schoo] behavior
© Area school mental health professionals and educators, given at the Lakeview Learning
Center on November 14,2014 :

Rev. 11-10-16 4
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 54 of 97 PagelD: 828

© New Jersey Councii of Administrators of Special Education Third Annual Fall
£ Conference on October 17, 2014

Diagnostic Awareness
* One- to two-hour presentation involving the diagnostic considerations of behavioral problems and
how they are manifested in schooi
© School mental health professionals and educators of the Montclair, N.J., Public Schools
on April 24, 2013
© School mental health professionals and educators of the Bloomfield, N.J., Public Schools
on March 5, 2013

Builying °
* Two-hour presentation including definition and nature of bullying, the various forms of bullying,
cyberbullying, bullying statistics, the characteristics of victims and bullies, prevention, school
interventions, and teacher strategies
© School mental health professionals and educators of the Bloomfield, N.J., Public Schools
on November 2, 2010

Mood Disorders Come to School
*  Three-hour presentation including an overview of the diagnoses, causes, and symptoms of, as well

Practicing psychologists, social workers, and other mental health professionals are eligible for
continuing education credits after completing this seminar
© School mental health professionals and educators of the Bloomfield, N.J., Public Schools
on November 2, 2010
o Essex County, N.J., school mental health professionals and educators at the NEHN
Therapeutic School, Belleville, N.J., on May 7, 2010.
© Schoo] meatal health professionals, educators, and parents at the Harrison School, West
) Caldweil, N.J., on January 18, 2010,

Positive Behavioral Supports for Inclusion Classes January 25 and March 19, 2010
© Two and three-hour presentations to school mental health professionals and educators of the
Hillside, N.J., Public Schools regarding the classification, diagnostic considerations, and

classroom implications of Behavioral Disorders and the development and implementation of
Protocols and procedures for behavioral infractions in the school setting. Teachers, practicing
psychologists, social workers, and other mental health professionals are eligible for continuing
education credits after completing this seminar.

Thrive with ADHD: The School's Guide to ADD/ADHD October 12, 2009
¢ Three hour presentation to mental health professionals, educators, and parents of the Summit, N.J.,
Public Schools regarding ADD/ADHD, including diagnosis, common medication treatments,
associated conditions, behavioral manifestations in the schoo] and home settings, and intervention
‘strategies for parents and teachers. Teachers, practicing psychologists, social workers, and other
mental heaith professionals are eligible for continuing education credits after completing this

seminar,

Suicide Prevention October 12, 2007
©  Three-hour presentation to mental health professionals and educators at Mt. Cannel Guild School,
West Orange, N.J ». including an overview of suicide, myths/facts, statistics, associated diagnoses,
waming signs, case Studies, prevention strategies, appropriate responses, postvention, and
resources, Teachers, practicing psychologists, social workers, and other mental health
professionals are eligible for continuing education credits after completing this seminar.

Rev, 11-10-16 §
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 55 of 97 PagelD: 829

Overview and Differential Diagnosis of Psychiatric Disorders in Children and Adolescents Oct. 20, 2006
°  Three-hour presentation to mental health professionals, educators, and parents at Sage Day
School, Boonton, N.J., including a brief diagnostic syn ini

Students, practicing psychologists and other mental health professionals are eligible for continuing
education credits after completing this seminar,

The Tornado of School Refusal
* Two to three hour presentation regarding the dynamics, diagnostic scope and suggested
interventions for School Refusal. Teachers, other school personnel, graduate students, practicing

© Bloomfield Public Schools Child Study Team, Administrative and Guidance Staff on
November 4, 2008

© Benway School in Wayne, NJ presentation on School Refusal, Depression, and Suicide in
Adolescents on November 19, 2008

© Sage Day School, Somerset, N.J. Multi-county personnel Presentation on Oct. 13, 2004

© Keansburg, N_J. Public School personnel for an in-service presentation on Feb. 9, 2004

© Kittatinny, N.J. Public School personnel for an in-service presentation on Dec. 8, 2003

© Sussex-Warren Association of School Psychologists and Social Workers at Sussex
County Community College on December 6, 2003

© Long Branch, N.J. Pupil Personnel Services for an in-service presentation on November
17, 2003

o Essex County Education Association for an Association Meeting in January 2003

oO Bergenfield, N.J. Child Study Team, Administrative, and Guidance Staff at Bergenfield

High School on May 24, 2001
Team and Guidance Staff at the West Essex Regional High

© Essex County Child Study
School in North Caldwell, NJ on October 21, 1998
_ © Passaic County school personnel at the Wayne Counseling in Wayne, NJ on December 3,

1997
oO The Wayne, N.J. Public School Teaching Staff at its in-service in Wayne, NJ on October

20, 1997
© The Sussex County School Social Workers Association at its Annual Meeting in Sparta,

NI on January 15, 1997
© The New Jersey Association of School Psychologists at its Annual Meeting in Cranbury,

NJ on May 10, 1996

The Emotional Impact On Parents and Families Of Special Needs and Classified Children May 2005
© — Presentation to parents of special needs children in the Butler, N.J., school district

Grief in Children and Adolescents January 2003
* Three hour presentation to Essex County, N.J., Education Association at its Annual Meeting in

Newark, NJ regarding the appearance, dynamics, diagnostic Scope and suggested interventions for
children and adolescents who are in the midst of a grieving process that may not always be
apparent as a primary indicator. Teachers and other schoo! personnel are eligible for continuing

education credits after completing this seminar.

ADHD on the Home Front February 2003
* Unpublished paper Presented to the Cedar Grove, N.J. Parents Special Education Focus Group

The School's Guide to ADHD
* Four to six hour presentations at multiple sites to school personnel regarding all aspects of
understanding ADHD in the classroom. Teachers and other school personnel are eligible for

continuing education credits after completing this seminar.

Rey. 11-10-16 6
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 56 of 97 PagelID: 830

fe © “Schooi’s Guide to ADD and ADHD: Classroom Strategies and Parenting Techniques"
go presentation to the Pompton Lakes, N.J.. schoo] district personnel. September 7, 2004,
Ww o “School's Guide to ADHD" presentation to teachers, Child Study Team staff and school
edministrators enrolled at Sussex County College. October 20, 2002.
Dealing With Trauma

* Unpublished paper presented with Pla

the World Trade Center tragedy.

Stress, Depression, and Eating Disorders in Adolescents

September 28, 2000
© Unpublished paper and lecture presentation to Montclair-Kimberly Academy

high school students,
parents and staff
The High-Risk Adolescent September 1995
« Unpublished paper presented to Essex County School Personne]
Perspectives on the High-Risk Student November 1995
« Unpublished Paper presented at American Day Treatment Centers, Verona Center
ADHD in Adolescents
© Unpublished paper presented at American Day Treatment Centers, Grand Opening Ceremony:
o Cherry Hill Center, November 1995

Oo Verona Center, April 1995

How to Restore and Repair the Damage From Society After the Loss of a Child November 10, 1990
© Unpublished Paper presented to “MIDS” (Miscarriage, Infant Death, Stillbirth) Support Group

on of the Jewish Education Association
of Metrowest, Fairfield, NJ
Careful Not Fearful May 15, 1990
* Interview presented to Celeste Goombs for use in her article on anxiety for “Sesame Street

Magazine,” Fall, 1990 edition

Social Issues in Childhood and Adolescence: Cliques and Bullies February 3, 1988
* Interview and conference Presented to Nancy Rubin for use in her article for “Parents Magazine,”
November 1989 edition .
“You're Not My Moruny!”

¢ Unpublished paper Presented to students at The Sheffield School for Nannies and G
Hopewell, NI

April 20, 1988
overnesses in

Second Generation Children of Alcoholics:

Similarities in Four Clinical Presentations November 1987
* Unpublished paper

Aspects of Separation-Individuation in Child Development From Birth Through Adolescence
February 19,1987

© Unpublished paper presented to students at The Sheffield School for Nannies and Govemesses in

Hopewell, NJ

Separation-Individuation Process Followed in a Long-Term Insight-Oriented Psychotherapy Case

Rev, 11-10-16
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 57 of 97 PagelD: 831

September 1986
© Unpublished paper
Depression, How to Get Up When You're Down, Coping with Stress and Depression February 14, 1986

° Workshop presentation at William Paterson College Center for Continuing Education on Youth
Day for freshman, sophomore, and junior students from area high schools

Discipline January 31, 1986
* Workshop presentation to Montclair Public Schools Home and School Association

Psychological Effects on Flood Victims and Their Families May 22, 1984
* Unpublished paper and lecture Presentation to staff and patients at the Wayne Counseling Center,
Wayne, NJ, after a major flood occurred in the area

' Emotional Aspects of the Postpartum Period March 3, 1983
« Unpublished paper and presentation at WPAT Radio Station, Clifton, NJ, for the March of Dimes
Healthy Baby Month
Surrogate Mothers and Conflicts About Parenting November 16, 1982 and February 26, 1983

© — Interview and conference presented to Nancy Rubin for use in her book The Mother Mirror, J.
Putnam, New York, NY, 1984,

The Working Mother June 30, 1982

© Panel discussion Participation on Midday Live Show, WNEW TV, New York, NY

The Birth of New Emotions May 19, 1982
* Unpublished paper and lecture presentation for the Essex/Union Chapter of the March of Dimes

presented at the New and Prospective Parents Seminar

Burnout April 2, 1982
© Unpublished paper and lecture presentation to New Jersey Institute of Technology Alumni

Association, Newark, NJ.

Stress, Depression, and Sutelde in College Students April 198]
* Unpublished paper and lecture presentation to Advanced Psychology Seminar at Caldwell
College, Caldwell, NJ.

Stress, Depression, and Suicide in Adolescents
© Unpublished paper and lecture presentation to West Essex Regional High School students, parents

and steff on March 21, 1981
* Unpublished paper and lecture Presentation to Montclair-Kimberly Academy high school students

and staff on December 16, 2003, and November 2, 2006

Psychological Aspects of Pregnancy and Postpartum Issues 1981 - October 1983
© Unpublished paper and serial lecture presentation to Maternity Fitness Program, Montclair, NJ.

RESEARCH INTERESTS

® School Refusal 1995-present
© Behavior Disorders and Possible Pregnancy-Related Factors 2005-present

* Environmental Risk Factors for Autistic Disorders

and Nonverbal Learning Disability 2006-present

Rev. 11-10-16 8
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 58 of 97 PagelD: 832

* Participated in a pilot study at the Roosevelt Hospital researching the
Effectiveness of Biofeedback as a Treatment Modality for Children with
Hyperkinetic Syndrome; under the direction of Mel Thrash, M.D. and
Berard Pacella, M.D. Sept. 1976 - June 1977

OTHER SPECIAL INTERESTS

Schizophrenia/Bi-Polar Disorder diagnostic overlap
Physiological and emotional reaction to trauma

Selective mutism

Violence in society

During residency training and Child Psychiatry Fellowship at Roosevelt Hospital, reviewed
literature and worked with latency-age and adolescent children of alcoholics

Suicide Prevention

Classroom placement choices for special education students

Traumatic brain injury

Rev, 11-10-16 9
—

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 59 of 97 PagelD: 833

Curriculum Vitae
Natalie (Rallis) Schuberth, Psy.D., BCBA-D
707 Alexander Road, Building 2, Suite 202 (609) 419-0400
Princeton, NJ_ 08540 schuberth@araprinceton.com

 

Profile

Natalie Schuberth, Psy.D, BCBA-D eamed her Doctorate degree in Clinical Psychology from
Loyola University Maryland. Dr. Schuberth conducts psychoeducational and psychodiagnostic
assessments. She also provides individual therapy to children, adolescents, and adults, as well as
parent training. In addition to working with individuals with a variety of presenting problems (ie.
anxiety, depression, OCD, ADHD), Dr. Schuberth has more than 15 years of experience working
with individuals with Autism Spectrum Disorder (ASD) and their families in private practice,
hospital, school, home, and community settings, She works primarily from a Cognitive Behavioral
Therapy (CBT) orientation (including Exposure and Response Prevention (ERP) for anxiety/OCD)
and integrates mindfulness into her work. Dr. Schuberth implements a customized, empirically
validated treatment approach that addresses the whole person (e.g, psychological, academic,
adaptive living, physical, Spiritual) as well as the family and larger community systems. She also
speaks at conferences, schools, and support organizations. Dr. Schuberth also serves as the
executive director for Ability Tree New Jersey, a 501(c)3 organization reaching out to families
with special needs through recreation, education, support, and training (REST).

Certifications

12/28/2015-Present NJ Licensed Psychologist (355100556300)

10/2013-Present Board Certified Behavior Analyst-Doctoral (BCBA-D), Certificant 1-10-
7300

9/2010-9/2013 Board Certified Behavior Analyst (BCBA), Certificant 1-10-7300

3/2008-9/2010 Board Certified Assistant Behavior Analyst (BCaBA), Certificant 0-08-
2483

Education

01/2010-09/2013 ° Pey.D., Clinical Psychology
Loyola University Maryland, Baltimore, MD

08/2008-12/2009 M.S., Clinical Psychology
Loyola University Maryland, Baltimore, MD

09/2006-08/2007 Certificate in Applied Behavior Analysis (ABA) for Special Education
Pennsylvania State University, Online

08/2002-05/2006 B.S., Neuroscience and Behavioral Biology;Psychology (double major)
Emory University, Atlanta, GA
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 60 of 97 PagelD: 834

Professional Experience

WA 09/2013-Present Psychologist
Alexander Road Associates, Princeton, NJ

© Provide individual, group, and family therapy to children, adolescents, and
adults
® Provide psychoeducational testing to individuals of all ages

© Autism diagnostic assessment
® Consult with colleagues and other professionals on cases

06/2012-12/2013 BCBA Supervisor
New Horizons in Antisen, Neptune, NJ
Supervisor: Jessica Asen Mulhern

* Provide live and traditional supervision and training to non-ABA-certified
bachelor’s level professionals as they implement behavioral techniques
with childten with ASD and other neurodevelopmental disorders in 1:1
settings, private homes, schools, and integrated community environments
® Conduct functional behavior assessments (FBAs), create individualized
behavior intervention plans (BIPs), monitor and evaluate the client's
Progress via. observation, data collection, and graphing, and present results
to professionals, clients, and community members
® Consult with colleagues and other professionals on various cases
@ © Educate family and community members regarding individuals with
diversity factors such as a disability, as well as the basics of ABA

il

09/2011-05/2012 Writing Consultant
Loyola University Maryland Writing Center, Baltimore, MD
Supervisor: Elizabeth Leik, MS, MFA

© = Tutored and consulted undergraduates, graduate students, and professors
regarding their writing
© Trained in engaging with a tutee in a supportive and productive manner

06/2011-08/2011 Psychology Associate
Mt. Washington Pediatric Hospital, Baltimore, MD
Supervisor: Caitlin Joy, Psy.D.

© Provided individual Psychotherapy to children and adolescents and their
families as well as parent training in an outpatient mental health clinic as
part of a pediatric hospital

e Administered psychoeducational test batteries to children and adolescents,
including ABAS, BASC-2, BRIEF, BYI, CDI, Children’s Sentence
Completion Test, CT’ OPP, GADS, GARS, GORT-4, OWLS, RCMAS,
TAT, VMI, WIAT Il, WISC TV, WRAML-2, WRAVMA, and Clinical

Interview
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 61 of 97 PagelID: 835

md,

09/2010-05/2011

08/2010-05/2012

e 06/2010-05/2011

01/2010-01/2011

© Participated in weekly individual supervision of individual child and
adolescent therapy and assessment

Psychometrist
Loyola Clinical Centers, Bebavioral Health & Assessment Services, Baltimore, MD
Supervisor: Rachel Grover, Ph.D, .

¢ Supervised first- and second- year Psy.D, students in administration of
psychoeducational test batteries and assessment writing with children and
adolescents at an urban community mental health clinic

Graduate Resident Coordinator (GRC)

Loyola University Maryland, Baltimore, MD

Supervisors: — Lincois Anderson, MSW
Greg Simons, MLS,

Provided individual and group supervision to Resident Assistants
Completed on-call rotations for on-campus emergencies

Assisted in conducting staff meetings

Initiated projects to foster staff development and community development
Conducted hearings with undergraduate students regarding policy
violations

Assisted with area operations and administration

Received weekly individual and proup supervision

Psychometrist
Jobns Hopkins: Lyme Disease Research Foundation of Maryland, Lutherville, MD
Supervisors: John Aucott, MD

Alison Schwarzwalder, MPH

¢ Administered and scored psychological assessment batteries given to
adults as part of the Study of Lyme Immunology and Clinical Events
(SLICE), a Johns Hopkins grant funded research Project assessing
potential long-lasting physiological and cognitive effects of Lyme disease.
Tests administered inclide WRAT-R. Word Reading, Digit Span, Stroop
Color and Word List, SDMT Symbol Digit, Hopkins verbal learning test,
trail making, and COWAT

Administrative Assistant
Littl Red Car ABA Services, LLC, Baltimore, MD
Supervisor: Kirsty Maclver, M.S., BCBA

° Utilized QuickBooks to enter and manage employee timesheets and
paychecks, client invoices, and company finances for a home-based
behavioral therapy company

© Submitted invoices to insurance companies, government agencies, and
clients
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 62 of 97 PagelID: 836

05/2009-01/2011 Educational Interventions for Autism Spectrum Disorders (EIA)
Supervisor
Littl Red Car ABA Services, LLC, Baltimore, MD
Supervisor: Kirsty Maclver, M.S., BCBA

° Provided direct Applied Behavior Analysis (ABA) and consultation to
children with ASD and other neurodevelopmental disorders and behavior
problems in 1:1 settings, family therapy, schools, and integrated
community environments

techniques with children with disabilities in vatious settings in person and
through the internet (via video technology and a secure online portal)

© Conducted FBAs, created BIPs, monitored and evaluated the client’s
Progress via observation, data collection, and graphing, and presented
results to professionals, clients, and community members

¢ Educated family and community members regarding individuals with
diversity factors such as a disability, as well as the basics of ABA

© Created training materials and business forms

08/2007-08/2009 Research Assistant
Kennedy Kriager Institute: Center Sor Antism and Related Disorders, Baltimore, MD
Supervisors: Rebecca Landa, Ph.D., CCC-SLP

Julie Rusyniak, M.S,, BCBA

A ® Created local research protocols and forms for the Maryland Site of the
— CDC’s Study to Explore Early Development (SEED), which examines risk

factors for ASD and other neurodevelopmental disorders

© Worked with an interdisciplinary team at CARD and the Center for Autism
and Developmental Disabilities Epidemiology (CADDE) at the Johns
Hopkins Bloomberg School of Public Health as part of SEED

© Trained and supervised staff in protocol and data procedures

¢ Completed consent forms and interviews, and collected hair and check

developmental evaluations of SEED study participants

© Administered experimental tasks to infants and children with ASD and
other neurodevelopmental disorders and typically developing infants
according to research protocols, including the ESCS and a non-match to
sample task

© Collected, entered, and managed data

*® Set-up and videotaped evaluations of children with ASD and other

eurodevelopmental disorders and typically developing children, which

included the ADOS, Mullen, CSBS, TOLD, PPVT, WJ, the Stanford-
Binet, a structured imitation task, a language sample, a measure of joint-
visual attention, ADI-R, and Vineland
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 63 of 97 PagelD: 837

—

05/2005 — 05/2007

02/2004 — 01/2005

06/2004-08/2004

06/2001 — 05/2005

06/2001-08/2001

Behavior Specialist
May South (a former subsidiary of The May Institute), Atlanta, GA
Supervisor: Brad Bezilla, M.Ed., BCBA

© Implemented ABA in home and community settings with children with

neurodevelopmental disorders, traumatic brain injury, and behavior

problems

Provided family therapy and parent training

Provided social skills training with siblings and integrated peer groups

Assessed clients and developed and monitored treatment plans

Recorded, graphed, and analyzed behavioral data, prepared summaries,

and presented them to clients and professionals

© Trained and evaluated parents, new staff, professionals, and other
community members

© Received weekly live and traditional supervision

Teaching Assistant
Walden School at the Emory Autism Center, Atlanta, GA

¢ Implemented personalized instruction to children with ASD and typically
developing children in highly structured, integrated, Pre-K and Pre-school
classrooms via discrete trials and incidental teaching

Instructors Assistant
Marlboro Early Learning Center, Marlboro, NJ

¢ Provided group and individual instruction to first-grade children with ASD
in a small elementary classroom setting

ABA Therapy Provider
Private Residences, New Jersey & Georgia

* Implemented ABA therapy in one-on-one home environments with
children with ASD

© Recorded data, evaluated progress, and adjusted programs according to
student’s abilities and motivations

° Trained family members and new therapists

Junior Camp Counselor
Daisy Recreation Summer Program, East Brunswick, NJ

* Supervised children with special needs ages 2-6 years old with the goal of
stimulating social, emotional, behavioral, and communication growth and
development in a day camp setting
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 64 of 97 PagelD: 838

Supervised Practicum Experience

08/2013-Present Predoctoral Intern (anticipated completion 08/2013)
Trinitas Regional Medical Center, Elizabeth, NJ
Supervisors: Rodger Goddard, Ph.D. (nternship Director)
Lana Farina, Psy.D.
Fawn McNeil-Haber, Ph.D.+
Lucille Esralew, Ph.D.

* Conducted intake assessments, individual psychotherapy, family
psychotherapy, and group psychotherapy in the Child/Adolescent
Outpatient Unit and the Adult Outpatient Unit

* Conducted psychological testing and assessment with children,
adolescents, and adults on residential, inpatient, partial hospital, and
outpatient units, including BDI-II, CAST, CSI-4, CVLT-C, CPT, NEPSY-
H, PIC-2, PPVT-II, VMI, WAIS-IV, WASI-II, WIAT-II, WISC-IV,
WMS-IV, WPPSI-III, The Lawton Instrumental Activities of Daily Living
Scale, UCLA PTSD Reaction Index for DSM IV (Child Version),
Rorschach, Sentence Completion, TEMAS, Kinetic Family Drawing

© Conducted testing (Autism Diagnostic Observation Schedule, ADOS) and
training/supervision of staff on the Dual Diagnosis Inpatient Unity,
specializing in inpatient services for individuals with neurodevelopmental
disorders and mental iliness

. © Provided clinical, psychoeducation, consultation, program development,
assessment, and presentation services for Wellness Management Services,
a corporate and school organizational development and training program

¢ Conducted individual and group Dialectical Behavioral Therapy (DBT) in

the Adult Outpatient Unit as a member of the DBT team

Consulted with the hospital’s oncology department

Conducted and participate in an evidence based research project

Participated in a variety of clinical team meetings

Participated in 6 intern seminars

Participated in 4 supervision sessions per week

09/2011-05/2012 Fourth Year Extern
Mr. Washington Pediatric Hospital, Baltimore, MD
Supervisor: Shira Benhorin, Ph.D.

© Provided individual feeding treatments to infants, toddlers, and children
with a variety of feeding problems using a multidisciplinary team approach
including caregivers, medicine, nursing, occupational therapy, nutrition
and speech pathology in a day-treatment hospital setting

* Provided outpatient individual psychotherapy to children and adolescents,
family therapy, and parent training in an outpatient mental health clinic as
part of a pediatric hospital

° Participated in weekly individual supervision
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 65 of 97 PagelD: 839

09/2010-05/2011 Third Year Extern
Mr. Washington Pediatric Hospital, Baltimore, MD
Supervisors; Caitlin Joy, Psy.D.
Kenneth Gelfand, Ph.D,
Nina Kayce, Psy.D.

© Provided individual psychotherapy to children and adolescents, family
therapy, and parent training in an outpatient mental health clinic as part of
a pediatric hospital

* Administered psychoeducational test batteries to children and adolescents,
including ABAS, BASC-2, BRIEF, BYI, CDI, Children’s Sentence
Completion Test, CTOPP, GADS, GARS, GORT-4, OWLS, RCMAS,
TAT, VMI, WIAT II, WISC Iv, WRAML-2, WRAVMA, and Clinical
Interview

* Participated in case conferences

© Participated in weekly individual and group supervision of individual child
and adolescent therapy and assessment cases

08/2009-08/2010 Second Year Extern
Layola Cinical Centers, Bebavioral Health & Assessment Services, Baltimore, MD
Supervisors: Allyson Kett, Psy.D.
Adanna Johnson, Ph.D.
Mary Jo Coiro, Ph.D.

e © Provided individual psychotherapy to children and families, as well as
\ parent training at an urban community mental health clinic
Co-led a 10-week social skills group for sixth through eighth graders

Administered psychoeducational test batteries to children and adolescents,
including ASD, BASC-2, CDI, Children’s Sentence Completion Test,
CMS, Cononers 3, CPT IL, CTOPP, CVLT-C, DKEFS, GORT-4,
Grooved pegboard, RCMAS, TAT, VMI, WIAT H, WISC IV, W] HI, and
Clinical Interview

* Wrote assessment reports, patticipated in multi-disciplinary case
conferences, and provided feedback to assessment clients

© Participated in weekly individual and gtoup supervision of individual child
therapy, social skills group, and child and adolescent assessment

® Mentored a first year PsyD extern in child psychoeducational assessment
Served as a behavioral and ASD consultant for psychology and speech
clinicians on an as-needed basis

08/2008-05/2009 First Year Extern
Layola Clinical Centers, Bebavioral Health ey Assessment Services, Baltimore, MD
Supervisors: Rachel Grover, Ph.D.
Corine Hyman, Ph.D.
Mary Jo Coiro, Ph.D,
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 66 of 97 PagelID: 840

O

* Completed intake interviews at an urban community mental health clinic
for children and adults who were secking therapy, social skills group, or
psychoeducational or multidisciplinary assessment
Co-led a social skills proup for 6* graders at a Baltimore City school

® Conducted a school observation for a child assessment client

© Participated in weekly group supervision of intakes, social skills group, and
assessments

© Participated in multi-disciplinary case conferences

Dissertation Research

02/2009-02/2013 Loyola University Maryland, Baltimore, MD
Princpple Investigator

Committee: Mary Jo Coiro, Ph.D.

Rebecca Landa, Ph.D., CCC-SLP

Sharon Green-Hennessy, Ph.D.
I examined the associations between specific elements of language, joint
attention, and play development through standardized assessments and
videotaped observations of toddlers with ASD enrolled in a 6-month
classroom intervention at Kennedy Krieger’s Center for Autism and Related

Disorders.
Current Professional Organization Memberships

American Psychological Association (APA)

NJ Psychological Association

Mercer County Psychological Association

Association for Behavior Analysis International (ABAT)
NJ Association for ABA

Autism NJ

Other Related Activities

7/2015-Present Ability Tree NJ — Team Leader/Executive Director

10/2013-Present Active in supporting National Alliance on Mental Iiiness (NAMI-Mercer)

09/2008-Present Speak at conferences, schools, and support organizations about psychology
related topics such as psychoeducational testing, mindfulness, and autism

09/2006-08/2013 e-Buddies: member

09/2003-05/2006 Emory’s Best Buddies International: Chapter President, member

Scholarships and Academic Awards

2011-2012 Plotkin Memorial Scholarship Winner

2011-2012 Loyola University Maryland Psy.D. Clinical Training Scholarship
2011 Passed Doctoral Written Comprehensive Exam, with Distinction
2010-Present Member of Psi Chi

"2008-2013 Loyola University Maryland Psy.D. Grant- Merit
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 67 of 97 PagelD: 841

 

 

uy
Academic Y 2017-2018 my Purnell School
cadenmc Ycar = J at fe
Advisor PURNELE-SCHOOL 51 Pottersville Road
: P.O. Box 500
Pottersville, NJ 07979
17-2018
Teacher Fi FE si ST rx cG._|
11s Seminar Ms. Michele Miller P P

[ts Seminar is a yearlong course that contains curricular strands that are important to and relevant for juniors. Health and Wellness
were the main focus of the second half of the Fall Semester. Students first met with school counselor, Megan Du Vall, to study mental
wellness and talk about suicide prevention. Next, emotional wellness through self-care and positive self-image and self talk were
discussed in class and then in the fon of 2 written reflection aftcr students watched Cameron Russel's TED Talk, “Looks aren't
everything. Believe me, I'm a model." Seminar is a pass/fail class.

 

English 11 B Ms. Michele Miller A A
Students wrapped up their study of The Norton Anthology with the completion of a creative writing portfolio that required them to
create a cover page and cover letter to introduce the four pieces written throughout the first half of the term in the styles of
description, narrative, comparison and contrast, and argument, They had previously reccived feedback and were able to revise their
original versions. Next, the class moved on to Arthur Miller's The Crucidte. Students first studied the context from which Miller was
writing, focusing on how and why he used the colonial peried of carly American History and the witch trials in Salom, Massachusetts
as a commentary on the 1950's Red Scare and McCarthyism. Students read and acted out the play in class, and hometvork consisted of
comprehension and analysis questions. Finally, the semester cnded with an essay responding to whether John Proctor’s summation that
"vengeance is walking Salem" was accurate. English Department grade categories and percentages are broken down as follows: 15%
Work Habits, 35% Skills, and 50% Content Standards.

a: a quiet but thoughtful and engaged student. Her creative writing portfolio met and exceeded a majority of the expectations
described. She should be proud of the fina! product that was a result of her hard work and dedication to our community of writers this
semester. Her final essay displayed hee control of language and strong voice. It was mature and demonstrated that she connected with
and really explored the play's themes within the context of human nature. She Is a talented writer who is able to connect with and
engage her reader, She will benefil from remembering to never assume that her reader knows what she means, and provide explicit
context and analysis. [IEEN's grade breakdown is as follows: Work Habits 99%, Skills 93%, and Content Standards 95%, leaving her
with a final grade of 95% A.

 

Comparative Goverment and Economy B Ms. Paige Scharite A A
Comparative Gavernmemt finished its Fall Semester with a focus on the different types of Republics that have existed in the world.
The students looked at sources that presented information on direct democracy, indirect democracy, and republic. They compared and
contrasted the ideas of each specific governmental system and determined the distinct qualities that separated the three from each
other. The students moved on ta the different types of Monarchies that exist in the world, constitutional and absolute, and compared
and contrasted their specific qualities, There was a specific concentration on the British Monarchy to help enhance their
understanding of a monarchy and how a country runs under one. They wrate a research paper on a specific question asked about
monarchies and the world today. Lastly, communism and dictatorships were discussed with comparing and contrasting their major
ideals. The final cxam was a research paper that asked “which form of government is the hardest to live under as a citizen and why"?
The students could use any one of the forms of government that Wore discussed throughout the semester to answer this question.
Students expressed their knowledge through multiple projects, quizzes, and fests, along with a written final exam. Grades for this class
are determined as follows: 50% Content; mastery of material through assessments, 35% Skills; mastery of material through improving
work and study habits, and 15% Work Habits; on time to class, homework completed, and participation in clays.

BEBE bes been a wonderful addition to the Purnell community. Her hard work ethic has been a consistent farce throughout the whole
year, and she has been able to maintain this with ease. Her timeliness, preparedness, and engagement within the classroom has not
gone unnoticed. She continued to be highly engaged with the content that is being taught to her. Her individual work is done with
great attention to detail and effort. She also works welt with others within the classroom. She contributes greatly to partner or group
work and is able to help lead the group to their goals. For the final, the students wrote a research paper that asked “which form of
government is the hardest to live under as a citizen and why"? For her final paper, she was able to research the topic well, plan out her
paper efficiently, and write a paper with a clear thesis and solid supporting evidence. She received a 93% on this paper, Her grade
break down for the Fall Semester is as followed: Content 95% Skills 95%, Work Habits 97%, Overall 96%, A.

 
O

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 68 of 97 PagelD: 842

Purnell School
Academic Year, 2017-2018

Advisor: PURNELB=SCHOOL see

Pottersville, NJ 07979

venth G 7-201

 

Teacher i FT SI ST Px cg |
Algebra IT B Ms. Nicole Dowd A A
Algebra [f is a year-long course with the goal of developing and practicing problem-solving skills using algebra. The sccond half of
the first semester the class learned and expanded upon the following concepts: lincar equations, graphing linear equations, solving
systems of cquations by graphing, solving systems of equations by substitution, and solving systcrn of equations by climination.. This
class uses several methods including videos, notes, lask cards, and activities (both individual and group). Students are gruded in the
following categorics; Tests and Projects 40%, Homework and Quizzes 40%, and Work Habits 20%.

HE continues to consistently be prepared, engaged, and an active participant during class. She works independently but explains
steps or concepts well to classmates when asked. She worked diligently on her word problem project and camed a 100%, which
included a presentation of her work in front of her classmates. She works efficiently in class and asks questions when she needs
further clarification. She excelled at solving systems of equations and pursued extra topics such as word problems using system of
equations and three variable system of equations. She carned a 100% on the Review Packet for Test 2 anda 100% on Test 2. Es
grade breakdown is as follows: Tests and Projects: 99%, Homework and Quizzes: 99%, and Work Habits: 100%, for a total grade of
99%, A.

 

Conceptual Physics Mr, Peter Pasterezyk A A
Conceptual Physics is a sclence elective designed to he a study of basic physical concepts and their application to the phenomena that
surround us in our everyday lives. The class focuses primarily on the study of mechanics: linear and projectile motion, inertia, forces,
impulse and momentum, work and cnergy, circular motion, rotational mechanics, and universal gravitational interactions. During the
second half of the fall term in Physics, students continued their study of gravily by examining gravity's role in affecting the motion not
only of objects in freefall or of objects launched vertically but of those launched ut an angle and following the arced paths of
projectiles as well. The tail end of the fall term in Conceptual Physics was devoted to the examination of Newton's | Law of Motion
— The Law of Inertia — and how it applies both to objects at rest and to objects in mation. Students saw and discussed numerous
demonstrations showing this law in wclion and then created their own videos both to demonstrate and to explain the effects of an
object’s inertia. The unit then progressed to a study of forces which encompassed concepts such as net force, vector diagrams, static
and dynamic equilibrium, and terminal velocity. The term ended with an exam which required students to synthesize their
understanding of motion concepts in etder to interpret and to explain real-world scenarios. Grades for the caurse are determined as
follows: Summative Assessments (40%), Formative Assessments (40%), and Work Habits (20%).

HEE inished off the fail term in Conceptual Physics very well. She was consistently attentive and enthusiastic during class
discussion and activity, and she regularly demonstrated a strong grasp of {he concepts being covered. She wrote and solved a strony
setof gravity problems; she scored perfeculy on her Projectiie Motion Test; she demonstrated end explained inertia concepts well in
her video: and she performed very well on her Law of Inertia test. She has a natural propensity for understanding and working with
physical concepts, and her strong werk ethic makes the material easy for her, Curiosity and a continued attention to being proactive
will enable her to achieve continued success at the start of next term in January. | og fail term grade is a 95% (A}, based on the
following averages: Summative Assessments (96%), Formative Assessments (92%) and Work Habits (100%).

 

Ast History: Art and Mythology Mr. Joshua Eckert A A
Art and Mythology investigates world religions and the art inspired by these religions. As separate cultures evolved across the planct,
they created distinct forms of visual expression (art) and religion. Via discussions, timelines, and projects, surdents icam about the
roots of Judaism, Christianity, and islam. They also learn about the psychalogy of art, including our deepest motivations for art
making and art consumption, Art and Mythology is a semester-long course. Assessment is weighted: Content 60%, Skills 25%, Work
Habits 15%.

For her jnte!|eciua} curiosity und her work ethic, Bis « joy to have in class. She adds interesting insights to class discussions of
religion and psychology. She is dependable when she works with a group, and she shows leadership potential. She also shows great
attention to detail and resourcefulness, particularly on the historic pigment project. Her high grade reflects her strong work in the
class JB has an A, 95%, in Art and Mythology. The assessment breakdown is: Content 95%, Skills 92%, and Work Habits 100%.

 
pen,

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 69 of 97 PagelD: 843

Purnell School

Academic Year, 2017-2018 ™ ;
O Advisor PURNE LL i OOL 5! Pottersville Road
P.O. Box 500

Pottersville, NJ 07979

Eleve 17-201

 

-Teusher El Fr SI ST Px cg
Photography 1 Ms. Donna Andeskie A A

Introduction to Photography was a semester long course that provided students with the basics of film and digital photography. This
class taught the opcralion of the digital camera and simple photo manipulation software and also the basics of film photography and
paper printing. This course began with the history of photo and highlighted arlists that developed the medium. The students learned
about what makes for an interesting and skilffui photograph, During the recond half of the semester, the students feared how to cul a
mat, use their own subject in combination with appropriated imagery and leamed darkroom basics with enlarger collages and pinholc

camera photographs. Introduction to Photography was graded using the following criteria: Skills 45%, Content 45% and Work Habits
15%,

HEE cacceded the project expectations and standards in every assignment. She consistently looked beyond project parameters to
develop imagery that was crealive and expressed her personal vision. Her pinhole camera was well constructed and resulted in the
image of a doorway that is a little spooky and otherworldly. [proved herself to be meticutous in darkroom process as well as

creative in her images and content. Jj cared an A, 98%, in Introduction to Photography. The grade breakdown is as follows:
Skills 99%, Content 96% and Work Habits 100%.

 
@

©

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 70 of 97 PagelD: 844

nh Purnell] School

Academic Year 2017-2018

Advisor PURNE LES CHOOL rs 51 Pottersville Road

P.O. Box 500
Pottersville, NJ 07979

SI] Comments
Eleventh Grade, 2017-2018
Tencher EL ET SI ST Px cg |

11s Seminar Ms, Michele Miller P P P

 

 

Student Comments

11s Seminar is a yearlong course that contains curricular strands that are important to and relevant for juniors. Peace and Justice were
the main focus of the first half of the term, Students involved themselves in the study of Martin Luther King Jr., the dangers of fast
fashion, and issues of social justice within the context of pain, pride, and privilege. The following TED Talks were used as additional
supplements; Chimamanda Ngozi Adichie's “The danger of a single story," Drew Dudley's "Everyday leadership,” and Tavi Gevison's
“A teen just trying to figure it out." Seminar is a pass/fail class.

 

English 11 B Ms, Michele Miller A A A

Student Comments

Students started the term reading Zora Neale Hurston's Their Eyes Were IVatching God, focused on Hurston's themes of individual
empowerment, crasure of racial lines, womanism, feminism, and issues of gender. Other topics of study and conversation included the
Harlem Renaissance, Jim Crow Laws, and how Hurston's life influenced her writing, Juniors were able to choose their paper topic
from a list of sixteen argumentation and explanatory prompts. English Department grade categories and percentages are broken down
as follows: 15% Work Habits, 35% Skills, and 50% Content Standards,

as a quiet and conscientious student. Her paper examining the use of nicknames in the novel was exemplary. She should be
extremely proud of it. Is mid-semester grade breakdown is as follows: Work Habits 100%, Skills 95%, and Content Standards
97%, leaving her with the current grade of 96% A.

 

Illustration Mr. Joshua Eckert A

Student Comments

In Illustration, students create colorful, imaginative works. Emphasis is on teaching them to draw and paint what they imagine using
believable perspective, light, and shadow. In the first half, the students learned about I-point perspective and limited palettes. They
created a range of projects demonstrating their understanding of core and cast shadows. For example, they paint objects in space and
rooms that come strictly from their imaginations. [Hustration is a semester-long course. Assessment is weighted: Content 55%, Skills
35%, Work Habits 10%,

HEE shows strong technical skills in her paintings. Her objects-in-space painting was especially successful: she laid down beautiful
tones and showed meticulous attention to detail, She also challenged herself on her ideal bedroom painting, turning the whele scene
into a music studio. iz is respectful to her classmates, and she talks thoughtfully about her growth as an artist. Her high grade
reflects her good work in this course. At midterm, EM has an A, 98%, in Illustration. The assessment breakdown is: Skills 97%,
Content 99%, and Work Habits 160%.

 

Comparative Goverment and Economy B Ms, Paige Scharite A A

 

Giobal Economics B Mr, William Warlick A

Student Comments

Global Economics a semester long course. It is an introduction to both microeconomics and macroeconomics, studying basic
economic concepts such as supply and demand as well as the ways they function in the real world. In the first half of the spring
semester, students focused on the processes of economic thinking. The assessment involved a group activity where the students were
given definitions of certain concepts and then they put the definitions in their own words, found real world examples, and then
presented their concepts to the other group. The midterm was a short answer question based on economic thinking, Student work is
evaluated on the following categories: Content Standards 50%, Skills 40%, and Work Habits 10%.

For the processes of economic thinking activity, ay was an active leader for her group. She completed all of her tasks in a timely
fashion and then helped her group members with any tasks that were not complete. Her individual work was excellent. This was
evident in both her paraphrased definitions and the pertinent real world examples she found for her concepts. She continued her stellar
work on the midterm question by not only producing a cohesive prewrite but by also writing a practice answer, This allowed her to
construct an answer that was correct and had more then the required three examples and four vocabulary words.

Her percentages are: Content Standards 92%, Skills 94%, and Wark Habits 99%. Her spring midterm mark is 93% or A.

 

B22018 1:49:10PM Page | of 3
@

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 71 of 97 PagelD: 845

Dt Purnell School

Academic Year 2017-2018

Advisor: PURNE Lis CHOOL 51 Pottersville Road

P.O, Box 300

Pottersville, NJ 07979

0 EEO

 

Eleventh Grade, 2017-2018
| Coane ‘Teacher. Fl FL Sl ST PX

History of Abraham Lincoln Ms, Paige Schariie A

Student Comments

The History of Lincoln and the Civil War is a semester elective course. The course began comparing and contrasting the people of the
North and the people of the South. Understanding these fondamental differences, students then examined the four causes of the Civil
War: economic and social differences, State vs, Federal Rights, Slave States vs. Non-Slave States, and the Election of 1860, Students
focused on the issue of Slave States vs. Non-Slave States the most since it is the main reason the country went to war. Understanding
the background of the war, students moved on to examining Mr. Lincoln's life before becoming president. Students were presented
with multiple primary sources in which Lincoln made his claims for and against the freeing of African Americans, These documents
are not usually shown within o classroom because they do not promote the idea of Lincoln as the "Great Emancipator”. However,
students examined how Lincoln's opinions about freeing African Americans changed over the course of his life, especially during the
war, Students were asked to generate a persona of different people who lived back then. These peaple included Confederate Soldiers
and Union Soldiers, Poor Whites in the South, Slaves in the South, Women in the North, Women in the South, Plantation Owners,
Free Blacks in the North, Pro-Slavery believers and Abolitionists. Grades for this class are determined as follows: 50% Content:
mastery of material through assessments, 35% Skills: mastery of material through improving work and study habits, and 15% Work
Habits: on time to class, homework completed, and participation in class

HBEE is a student who always comes to class ready to leam. She is a student who has no trouble providing consistent class
participation. Her work is always done with much thought and diligence, portraying a great understanding of the content being
studied. One of her biggest strengths is to pick out the most important information through historical readings and documents, and
relate them to the assignments and questions being asked, She has a wonderful rapport with her fellow peers; they love hearing, what
she has to say and they respect her thoughts and ideas, Even in small group settings, she has a strong ability to let her knowledge
guide her and allows for her to be a successful group member. For the midterm, the ciass created skits based on the ten identities of
the war. These skits were to explain and show the opinions, beliefs, and attitudes each contrasting identity felt of one another. She
received an 88% on the group portion and a 100% on the personal grade portion. Her grade break down so far for the Spring Semester
is as followed: Content 94% Skills 95%, Work Habits 95%, Overall 94%, A.

cg |

 

Algebra {I B Ms. Nicole Dowd A A A

Student Comments

Algebra II is a year-long course with the goal of developing and practicing problem-solving skills using algebra. The first semester the
class learned and expanded upon the following concepts: the real number system, properties of real numbers, order of operations,
simplifying expressions, solving equations, solving literal equations, salving absolute value equations, solving inequalities, solving
absolute value inequalities, solving system of equations by graphing, solving systems of equations by substitution, and solving
systems of equations by elimination. The first half of second semester the class learned about the quadratic equation. The class learnt
how to solve the quadratic equation by graphing using a graphing calculator, by factoring, by square roots, and by the quadratic
formula. This class uses several methods including videos, notes, task cards, and activities (both individual and group). Students are
graded in the following categories: Tests and Projects 40%, Homework and Quizzes 40%, and Work Habits 20%.

HR works diligently inside and outside the classroom. She consistently arrives to class on time and is prepared for class with the
correct materials. She works independently on topics that are often different from her classmates. Topics that she covered included
graphing quadratics using the graphing calculator, the complex number system, solving quadratics by square roots, solving quadratics
by the quadratic formula, the proof of the quadratic formula, the discriminant, choosing the best method to solve quadratic equations,
and quadratic regression, As she works on her independent topics, she also clearly and patiently answers questions from classmates.
She eamed a 100% on Quiz 1 Graphing Quadratics, a 97% on Quiz 2 Square Root Method and Complex Numbers, and a 95% on
Quiz 3 The Discriminant and Choosing the Best Method. She earned a 100% on the class summative assignment showing each
method of solving quadratic equations learnt in class as well as 100% on her proof of the quadratic formula. Js grade breakdown
is as follows: Tests and Projects: 98%, Homework and Quizzes: 97%, and Work Habits. 97%, for n total grade of 97%, A.

 

3/13/2018 = 1:49:10PM

Page 2 of 3
O

O

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 72 of 97 PagelD: 846

PS Dee Purnell School
Academic Year: 2017-2018 ar 51 Pott le Road
Advisor: PURNELLE=SCHOOL ollersvilie soa

“= J 7 P.O. Box 500
act Pottersville, NJ 07979

 

Eleventh Grade, 2017-201
| Course ‘Teacher Fi FE SI ST. Px

Conceptual Physics Mr. Peter Pasterczyk A A A

Student Comments

The first half of the spring term in Physics started with a group lab experiment wherein students investigated Newton's 2nd Law of
Motion by collecting titse data for people of varying masses being pulled along the gym floor by a constant force while on roller
blades. The co]lected data and resulting graphs were used to draw conclusions about force, mass and acceleration and their
relationships with regard to direct and inverse variation. Students then compicted a digital presentation project connecting the lab to
the three components of Newton's 2nd Law of Motion. Next, the class briefly investigated Newton's 3rd Law of Motion — action and
reaction — and examined how it works in tandem with Newton's 2nd Law, investigating the cause and effect relationship that exists
between force and the accelerations of interacting objects. Students worked as individuals or in paits to create two successive drafts
of a video explaining and demonstrating these relationships, and they followed this up with a summative quiz. Recently, the class
completed a unit on impulse and momentum, investigating and analyzing scenarios involving the conservation of momentum,
collisions and bouncing. This unit culminated with each student's creation of a short, summary graphical presentation and a
summative test at midierm, Grades for the course are determined as follows: Summative Assessments (40%), Formative Assessments
(40%) and Work Habits (20%).

MB has had « very successful start to the second term in the Conceptual Physics class. She has remained an attentive and curious
student, often interjecting comments and questions into class discussion that illustrate the degree to which she is fallowing along. She
consistently demonstrates a strong work ethic, completing all assignments on time while highlighting salient detail. She responded
well to feedback on her preliminary work for the Skater Lab, and her final Skater Lab Project was very well done, mecting all of the
assignment criteria and demonstrating her internalization of the three components of Newton's 2nd Law of Motion. Her video on
Newion's 3rd Law was very well done, and she earned a perfect score on the associated quiz. Her final Momentum and Impulse
Graphic Presentation met all of the expectations, and it comes as no surprise, therefore, that her score on the associated midterm test
was very strong, She is to be commended for her strong work ethic and for the success that it has enabled her to achieve to date in the
course, a: grade at midterm is a 94% (A), based on the following averages: Summative Assessments (95%), Formative
Assessments (92%) and Work Habits (99%).

cG__|

 

Ant History: Art and Mythology Mr, Joshua Eckert A A

 

Photography |! Ms. Donna Andeskie A A

 

W13/2018 1:49:10PM

Page 3 of 3
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 73 of 97 PagelD: 847

CO CollegeBoard

Services for Students with Disabilities
PO Box 7504 London, KY 40742-7504
Phone: (212) 713-8333 | Fax: (866) 360-01 14 or (606) 330-1489

March 17, 2018
CC: Meghan Coates
PURNELL SCHOOL

SSD No<iiaat

Dear

You have been APPROVED for the following accommodation(s) on College Board tests:

4-Function Calculator: Use of a 4-function calculator for math test sections that do not permit the use of calculator.
Reading +50% (time and 1/2)

Writing +50% (time and 1/2)

Mathematical Calculations +50% (time and 1/2)

Additional Comments:
Please be sure to read the end of this letter for information regarding what to do after accommodations have been approved.

Attached is an Eligibility Letter which explains how these accommodations will be provided on the SAT®, PSAT/NMSQT® and
Advanced Placement® tests. Please bring this letter with you on the day that you are taking a College Board test.

What you should do next:

® Notify your SSD Coordinator or School Counselor of the College Board test(s) you plan to take with your approved
accommodations.

® If you plan to register for the SAT, be sure to include your SSD Eligibility Code during the registration process in order lo receive
your approved accommodations. If you are already registered for an upcoming SAT, contact College Board's SSD office for further
information about the applicability of these accommodations to your upcoming test.

We wish you a successful transition to college.

Sincerely,
Services for Students with Disabilities
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 74 of 97 PagelD: 848

CO CollegeBoard

Services for Students with Disabilities

 
  
   

Eligibility Lett
To:

Date: March 17, 2018
SSD No: 2

Listed below are your approved accommodations for College Board tests. With limited exceptions, you will remain approved for these
accommodations for all applicable College Board tests throughout your high school career (SAT®, PSAT, Advanced Placement® Tests).
Bring this letter to the test administration to be sure that you are tested with your accommodations.

Please note that because of differences in test administration and the tests themselves, approved accommodations may be provided
differently on different College Board tests. The following provides more specific information about how each accommodation will be
provided:

PSAT/NMSQT and PSAT 10
You are approved for:

® 4-Function Calculator: Use of a 4-function calculator for math test sections that do not permit the use of calculator.

® Reading +50% (time and 1/2):
The student is approved for extended time in reading. Because all test sections include reading, the student will be
permitted the approved amount of extended time for the entire test, unless approved for more time for other sections,
Students who test with extended time for the entire test will also be provided extra breaks.

® Mathematical Calculations +50% (time and 1/2)

ADVANCED PLACEMENT (AP®) EXAMS
You are approved for:

® Writing +50% (time and 1/2):
Extended time for writing will be provided only for the free response sections of AP exams.
® 4-Function Calculator: Use of a 4-function calculator for math test sections that do not permit the use of calculator.
® Reading +50% (time and 1/2):
The student is approved for extended time in reading. Because all test sections include reading, the student will be
permitted the approved amount of extended time for the entire test.
* Mathematical Calculations +50% (time and 1/2):
Extended time for math will be provided for subjects requiring mathematical calculations.

SAT
Some accommodations cannot be provided in national test centers. If you are approved for an accommodation that has an asterisk *, check
with your school to find out when and where the test will be given. If you are approved for an accommodation that has an asterisk * and are

either a home-schooled student, or your school does not administer the SAT or SAT Subject Test, please contact (212) 713-8333 to arrange
for a test Jocation.

SAT
You are approved for:

® Writing +50% (time and 1/2)

® 4-Function Calculator: Use of a 4-function calculator for math test sections that do not permit the use of calculator.

® Reading +50% (time and 1/2):
The student is approved for extended time in reading. Because all test sections include reading, the student will be
permitted the approved amount of extended time for the entire test, unless approved for more time for other sections.
Students who test with extended time for the entire test will also be provided extra breaks.

® Mathematical Calculations +50% (time and 1/2)

SAT SUBJECT TEST™
You are approved for:
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 75 of 97 PagelD: 849

* 4-Function Calculator: Use of a 4-function calculator for math test sections that do not permit the use of calculator.
® Reading +50% (time and 1/2):
The student is approved for extended time in reading. Because all test sections include reading, the student will be
permitted the approved amount of extended time for the entire test.
O ® Mathematical Calculations +50% (time and 1/2);
+50% extended time for math will be provided for subjects requiring mathematical calculations.
@

>

i

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 76 of 97 PagelID: 850

IF YOU HAVE ALREADY REGISTERED FOR THE SAT, you should contact the College Board Services for
Students with Disabilities office at (212) 713-8333 to determine if you can apply your approved accommodations to your current
registration. The representative will ask you for your SSD Number, which is on the first page of this letter. Keep in mind that it
takes time to make appropriate arrangements at a testing site (e.g., proctor, space, shipped materials), and the College Board
receives humerous requests before each test date. Therefore, it is extremely unlikely that a change request can be applied toa
test if it is made less than two weeks belore a test date, or if it is the result of an eligibility request received and determined to
be complete after the published deadlina. If your SSD Eligibility Request and documentation (if required) was received after the
deadline, approved accommodations will be effective for future administrations.

IF YOU HAVE NOT YET REGISTERED FOR THE SAT, you can register online or by mail. Register online at

collegeboard.com., Be sure to anter your SSD Number when prompted. Register by mail by submitting a completed SAT
Registration Form along with a copy of your Student Eligibility Letter

IMPORTANT TIPS FOR SAT TESTING:

* Arrive early to the test center, A little extra time will help the Test Center Supervisor direct you properly.

© Many accommodations are administered in a separate testing room. !f you think you may have been directed to an
incorrect room, immediately ask the room proctor for confirmation.

® Ifat any point you are uncertain whether you are receiving your approved accommodations, ask a test center sta
member for confirmation.

If you plan to take the PSAT/NMSQT, PSAT 10, PSAT 8/9 or AP® Exams, make sure that your school is aware that you have
been approved for accommodations, so that the correct materials can be ordered

If your needs change, and you wish to request a new accommodation or remove an approved accommodation, submit an
Accommodations Change Request Form. This form may be downloaded from the College Board website, at

www, collegeboard.com/ssd/forms, or may be obtained by contacting College Board Services for Students with Disabilities at (212)
713-8333, If you are requesting that an accommodation be added, you must also submit documentation to support your request

Not Approved
If some of your requested accommodations were not approved, consider whether the approved accommodation(s) would
effectively accommodate your disability. Understand that when reviewing requests for accommodations, the College Board
thoroughly considers all requested accommodations, as wall as some related accommodations. If you believe that the approved
accommodation(s) are not sufficient, you may submit new documentation to the College Board for review. Requests for re-review
must be in writing. If you do not understand why the request was not approved, you may wish to discuss the determination by
contacting our office at the phone number or e-mail address indicated on the decision letter. If accommodations were requested
online, ask your schcol to print out a submission cover sheet to include with the new documentation.

If you choose to not usa your approved accommodation(s} on a College Board test, you have three options

1. Submit an Accommodations Change Request Form, requesting that the accommodations be removed. (See Changing
Accommodations, above); or

2. For the SAT®, do not enter your SSD Number when registering for the test; or

3. Submit a signed notice, in writing to your school (for AP or PSAT/NMSQT) or test center (for SAT), indicating that you do
not wish to test with accommodations. For students under age 18, the notice must be signed by a parent or guardian.
O

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 77 of 97 PagelID: 851

I
iT
3

MELISSA DOLGOS

 

SUMMARY

* 16 Loveland Street, Apt. 2, Madison, NJ, 07940 * 908.268.4049 » Yosifa85(@yahoo.coms

 

Seeking a challenging position in the mental health field that utilizes and builds upon skills acquired through both

pas! education and experience

ACHIEVEMENTS & SKILLS:

License Associate Counselor (LAC)
Conversational Spanish Skills

Achieve 90% or higher on Quality Improvement, Supervisory, and Peer Chart Reviews while consistently

meeting and exceeding monthly contact requirements in Easter Seals

Received a promotion to Senior Case Manager for one year while at Easter Seals

Trained in Dialectal Behavior Therapy and utilize the theory clinically.

Experience with Asperger and Autistic population as well as geriatric and adolescents

EXPERIENCE

IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER
Clinician

Provide group and individual therapy to adolescents and adults

Conduct weekly family sessions

Assisted with making schedule changes as well as ideas that could help to
improve the program.

Senior Clinician

Provide group and individual therapy to adolescents and adults
Conduct weekly family sessions

Supervise bachelor and master’s level interns

Supervise and clinically support other clinicians and staff

Conduct interviews with the executive director

Assist with administrative responsibilities, e.g. making/adjusting the
schedules, assigning group topics, completing in-service trainings, and
make administrative decisions as approved by the executive director
Complete biopsychosocial assessments for new admissions.

GENPSYCH
Therapist

Provide individual therapy to adolescents and adults and those with special
heeds once per week

Provide coaching for clients when in a state of crisis

Facilitate groups that are educational including Dialectal Behavioral
Therapy groups

Coach clients in a state of crisis through a 24 hour DBT hotline

Conduct family session every other week for those who agree to have
family involved

Assess for suicidal and/or homicidal thoughts, plan or intent as well as
ability to contract for safety

Parsippany, NJ
July 2015 - May
2016

June 2016 - present

Livingston, NJ
May 2013 — May 2015
©

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 78 of 97 PagelID: 852

NEW JERSEY MENTOR

Therapist
« Provide individual therapy to adolescent males aged [5 to 19, twice a week Hackettstown,
e =©Provide group therapy to adolescent males three times a week NJ
e Enroll the residents into school and assist them in becoming adjusted to the September 2012 — April
new environment 2013
. Provide family therapy

* Hold treatment team meetings once a month

EASTER SEALS OF NEW JERSEY

Flemington, NJ
Case Manager, Integrated Case Management Services (ICMS) March 2009 - February
2012
e Provide case management services to 20 or more adults with persistent mental illness living independently
in the community
e Responsible for establishing and maintaining ongoing therapeutic relationships and interventions with
consumers
e Develop consumer focused, strengths based service plans based on the Wellness and Recovery Model
e Link and refer consumers to financial entitlements, community and mental health services while serving as
a liaison between consumers and service providers to ensure consumer needs are being met
e Organize monthly recreation trips in order to increase socialization among consumers and decrease
isolating behaviors
® Create and maintain positive relationships with various service providers including Social Services, Legal
Services, and area food pantries, psychiatric and psychologica! services

Case Manager, Supportive Housing Program June 2009 - February 2012

» Assist consumers with transitioning from homeless shelters or state psychiatric facilities into private
residences within the community

© Manage all aspects of Division of Mental Health Services Housing Vouchers including obtaining and
maintaining adequate housing, purchasing furniture and setting up utilities including telephone, electricity,
and cable services
Facilitate services for a Spanish speaking consumer utilizing conversational Spanish skills
Complete administrative duties such as purchase orders, check requests and billing on a timely basis

JEWISH FAMILY SERVICES Somerset, NJ
intern January 2009 - May 2010
* Provided individual counseling to clients from the ages of 7 years old up to 90 years old
e Facilitated and co-facilitated various support groups within the agency
e Utilized multiple therapeutic theories including Cognitive-Behavioral, Interpersonal, and Gestalt

Therapies
HUNTERDON COUNTY BOARD OF SOCIAL SERVICES:
ADULT PROTECTIVE SERVICES Flemington, NJ
Social Worker January 2009 - May 2010
e Investigated reports of suspected abuse, neglect, and exploitation of vulnerable adults living in the
community

e Identified and implemented services to help the vulnerable person

© Conducted in-home visits and inspections in order to ensure the safety of the vulnerable person within
his/her environment

® Collaborated with family members and other individuals in order to obtain collateral information
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 79 of 97 PagelD: 853

« = Performed Mini Mental Status Examinations (MMSE) in order to determine levels of dementia

O

FITZMAURICE COMMUNITY SERVICE Stroudsburg, PA
Mental Health Worker January 2006 - May 2007
® Assisted mental health consumers in a group home setting with medication monitoring, basic health
care, and activities of daily living skills
e Encouraged and educated residents on developing coping skills, communication skills and the importance
of cooperation

SHAWNEE ACADEMY Stroudsburg, PA
intern January 2003 - May 2003
* Co-facilitated therapeutic group and individual therapy
e Participated in development of treatment plans

 

EDUCATION

Farleigh Dickenson University Madison, NJ

Master of Arts Counseling Psychology May 2010
East Stroudsburg University East Stroudsburg, PA

Bachelor of Science Psychology May 2007
Minor Spanish

C) LICENSED ASSOCIATE COUNSELOR 37AC00131500 August 2012
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 80 of 97 PagelID: 854

ru’)
}*

Megan Du Vall

Phone: 816-824-3141 Email:
meduvalll1@gmail.com

EDUCATION

Master of Science in Counseling (CACREP Accredited)
December 2014

Oklahoma State University (OSU), Stillwater. OMahoma

GPA: 3.8/4.0

Bachelor of Science in Psychology, Minor in Family Life and Resource Management May
2012

Northwest Missouri State University (N WMSU), Maryville, Missouri Overall
GPA: 3.47/4.0
License and Certifications

Certified School Counselor

* Certified in New Jersey and North Carolina
Licensed Associate Counselor

* Licensed in New Jersey

RELATED WORK
EXPERIENCE

School Counselor September 2016-
Present

Purnell School, Pottersville, New Jersey
* Provides individual and small group counselinz
* Assists and supports students in emotional and social development
* Collaborates with faculty, staff and parents to better understand each student to meet their

needs
* Consults regularly with therapists in the community and makes appropriate referrals when
necessary
Mobile Therapist June 2016-December

2016

Pennsylvania Mentor, Bethlehem, Pennsylvania
« Assessed strengths and therapeutic needs of the client
« Used interventions identified in treatment plan to assist the client in reducing behaviors
« Supported caregivers to assist their child in achieving age appropriate social and emotional

functioning
" Worked closely with caregivers to enable them to respond positively to their child
Summer Counselor/Coordinator May 2015-September

2015

Sheltercare, Alexandria, Virginia
* Supervised and directed house routine and therapeutic programs
« Planned, organized and supervised summer educational and recreational activities
= Co-lead group orientation sessions
" Managed the daily budget for all summer programming

Graduate Teaching Assistant August 2013-
December 2014

Oklahoma State University, Stillwater. Oklahoma
“ Lectured to approx, 160 OSU undergraduate students—Total Wellness HHP 2603
= Taught two Total Wellness lab classes to undergraduates at Oklahoma State University
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 81 of 97 PagelD: 855

« Engaged students on different techniques and benefits of keeping the mind, body and
overall health of the student in check

* Employed a variety of teaching styles including group work, videos, and presentations to
keep students actively engaged and attentive

School Counseling Intern August 2013-May
2014

Guthrie Jr. High School, Guthrie, Oklahoma

* Counseled 7” and 8” grade students on their personal issues

« Supported and built relationships with students within individual counseling and group
counseling sessions

« Educated students in guidance lessons pertaining to social skills and time management

* Collaborated and consulted with faculty and parents about student growth and development

« Helped prepare state testing with other counselors at the Jr. High

OTHER

EX ENCE —
Substitute Teacher February 2016- May
2016

Onslow County, North Carolina School District
« Carried out program of study arranged in the lesson plans left by teacher
* Created a classroom environment that wes conducive to learning
" Employed instructional methods and materials that are appropriate for meeting lesson objectives

Financial Ald Support Specialist January 2013-
Apgust 2014
Scholarships and Financial Aid Office, Oklahoma State University, Stillwater, Oklahoma
" Organized and coded students files

* Assembled scholarship letters and coordinated distribution
" Maintained confidentiality and professionalism at all times
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 82 of 97 PagelD: 856

nd)
I

PURNELL SCHOOL

March 27, 2018

Re: ay

To Whom It May Concern:

Tam Nicole Dowd, MM s math teacher for Algebra TJ at Purnell. Ihold a BA
in Mathematics from the University of Chicago and an MAT in Mathematics from the
University of Florida, I have taught lif since September of this current school year and
have gotten to know her well both personally and as a student.

Tam enclosing my report comments from the Fall Semester and from the recent Spring
Interim progress report, which describe some of her challenges and progress she has
made.

HB performs well on our course content with the benefit of using her calculator and
being in a smail class of 8 students, including Jj. I am aware that she also receives
the accommodation of calculator use for the SAT from CollegeBoard.

Other accommodations that benefit [J are our use of a “flipped classroom,” wherein I
provide a video of a lesson to introduce content to students as their homework. We then
apply the lesson or new content in class together with my guidance. MM benefits from
having the flexibility of pausing the instructional video anytime and watching it as many
times as she feels necessary in order to grasp the new material.

I want to emphasize that her diligence and dedication to her academic work helps her to
push past her challenges in compensate for her slower processing speed. She clearly has
learned to compensate for her dyscalculia and processing speed weakness by dint of hard
work and perseverance.

Since JJcame to Purnell last September, I have seen her blossom from a very shy and
quiet girl into a much more confident person both academically and socially. Based on
my experience teaching for the last 12 years, I can tell that ij benefits from the
smaller environment here at Purnell where she receives individualized attention to her
learning needs.

Nicole Dowd

S51 POTTERSVILLE ROAD ° P.O, Box 500 © POTTERSVILLE, NEW JERSEY 07979
908/439-2154 » Fax 908/439-2090 « E-MAIL: INFO@PURNELL.ORG
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 83 of 97 PagelD: 857

uai2g7 Schedule List View Y®
4 5

4
=

ae

~ School: West Morrts Central High School ‘Term: 16-17 Year Today Is: 01/03/2017 (04)

 
 
  

Schedule List View {4 @

Uo so MMMM wc cosnck 1:

10 =F
Active 504

a eres a mr ts nee

 

Exp Trm Crs-Sec Course Name Teacher Room = Enroil Leave
04(D4-D5) §1 90509-11 IRT Rossi, Kenneth CAFE 09/06/2016 01/28/2017
01(D4-D5) 52 B0508-12  IRT Rossi, Kenneth CAFE 01/28/2017 06/22/2017
02(D4-D5) 16-17 31230-2 = French 2 (AV) Wobbenhorst, Tamara E127 08/06/2016 06/22/2017
03(D4-D5) 16-17 65030-3 Band (AY) Schaefer, Margrel Bi15 oOb/E/2016 06/22/2017
04{D4-D5) 36-17 80209-41 Phys Ed10 Hennelly, Kevin GYM 09/06/2016 06/22/2017
O4(D4-D5)Q1 81209-41 DrlverEd Theory _Balella, 2m E125 09/06/2016 11/10/2016
04(D4-D5) 2 81208-42 DriverEd Theory —_Balella, Jim E125 11/14/2016 01/28/2017
O5(D4-D5) 16-17 42230-5 Geometry (Ay Kaell, Sarah F133 09/06/2016 06/22/2017
; O8(04-05) 16-17 20390-6  USHistory2(4¥) Crouse, Henry F146 9 09/06/2016 06/22/2017
| O7(D4-D5} 16-17 10230-7 English 2 (AY) Herman, Robert Al35 «09/06/2016 08/22/2017
| O8(D4-D5) 16-17 53230-82 Chemistry (Ay) Sumereau, Maria F108 = 0906/2016 06/22/2017
16-17 Year
e z Entire Year Schedule

hitps:/Avmrhsd.powerschool.comadmin/students/home html ?im=00122889 Wi

WM 113
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 84 of 97 PagelD: 858

 
 
   

Quick Lookup

 

. UaResT
©
. School: West Mortis Central High School Term: 16-17 Year Today ls: 01/03/2017 (D4)
Quick Lookup #4 iw
1 F606 6(LO: RE som wcecusack HR: |
Active 504
[ a ee Attendance By Class a 1!
| LastWeek | This Week | | } og i | Absences | Tardies |
Exp fot ty fy ‘Tasluip| Course Ql + Q2 (Q3 Q4 XL FL (a6. (a6. a6. | i6-
Ly MiT Wii Fim) + |w[ HF | Ses
| [oua- rt | | AB | “rt & | f-~ [-~{-|- 46/46, 0] 0].
5) | | + | i Ross), j ' :
| | | Kenneth- Rm: | | | | 1 |
bone fi atl [tL care Paper eet
| | o1(D4- | [| lor BF | fear PoP o olo!o,
ne pepe yet
Yo rt ff : |
1 4 Kenneth - Rm:
beeeuet ad eal eh back | CARE. | be efeeeeee el need nena nd
| 02{D4- | | | (AB). French2(AVp | IC | Ak | ome | we | we (43 [43 > 0 0}
; DS) | E | | | Wubbenhorsi, | 100 | 100 || '
1 | | | 1 f i Tamera -Rm: | i |
j | ee be | al eof ssn pace ee rere are fe E127 om Stes St i | | | — |
oaD4-) || | | . | Band (AN) jc | Fi -| _j | 44) 44} 0, 0 |
fi os) | | ft Schaefer, 48.44} 0 , }
hit | | Mesgrer Rin | |
jt | fe
o4(Da-| | | | P| |.|PhysEd1o0 § 9 | P hye ~ | 37/37 | 0/0}
D5) | | | | 90.48 | |
| | Hennelly, iia
| ERR 4] Kevin - Rm: | | |
| = wl ie | J ! | GYM | 1
o4(D4-| | | | Divered = | IC) - = ps | 28) 23 0/0}
| D5) | 6 | to} |} | Theory | 85,33 | | | 85.33 | |
| | | | | Baleita,
| bab Ey | | | { i | dim-Rm: | ! | | j | i iz
bat tems ttt hast POE a aie tl
 04(04- | Ca | |aBl | ol. | OnverEd | B | ~H —AL | vi 21/21 '>0/0
D5) | | | | | Theory | 85.33 | |
| ; | | 4} Batella, i
| | | tdim-Rm: | ] i I
\. | | Eas Lt |
05(D4- | y.| [Geometry | ic | - |a in 4444/0 0.
| D5) | 95.45
| ; | | { | | Kael, |
| | | Sarah- Rm:
een ch adn wolfe F133 |
| | O6(D4- bts USHistoy2 ee we 45 45;0 °° 0
DS) AY) , 86.36 |
rouse,
| Henry-Rm: |
| | | Fi46-
j O7(D4- | Engish2(ay IC | Ke 44 44 0° 0
D5} i Herman, 87 G
i |. Robert-Rm:
= : 4 | AL35
\ 2 08(D4- 1 1. , | Chemisiry A ~ oe we 44 44 0 0

 

hitps:/Avmrhsd. powerschool.com/admin/siudents/home.himlHrn=00112883

2

WM 114
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 85 of 97 PagelD: 859

_ = Ua2pb7 . Quick Lonkup
PPLE LET Edie MP Grd bop dan
! ' 7 ER | | | umeresy, | | | ! |
I | | | | Masia- Rm: i | | |
L oe dle et PO ac Mees | mee

_Altendance Totals 3821 381 0 0

Current Unweighted GPA- Q2 GPA (Q2): 1.538
Show dropped classes also

Last Week This Week Absences Tardies
iw it] wintetm) + )w bw Le | dear’ 1 wo 1647 vis
— Le ae
| eee a Attendance Toms ss | 58]
hitps:/Avmrhsd.powerschoal. com/admin/students/home.htmtimn=00112883 22

WM 115
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 86 of 97 PagelD: 860

New Jer sey ASK Spring 2013 Individual Student Report
a

1,

=f,
iM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 

County: 27 MORRIS Answer Folder Number: 6421705
District: 5520 WASHINGTON TWP Birth Date; P|
School: 035 LONG VALLEY MIDDLE Grade: 6
Stato Student ID: Test Date: Spring 2013
Local District/School ID:
NJ ASK Proficlency Level Partially Proficient Proficient Advanced Proficient | Your Child's
100-199 200-249 250-300 Score
| English Language Arts 225
Mathematics 225
1 20 300
Understanding Your Child's Performance
Test Subject Points Earmed Total Points Possible Just Proficient Mean*
ENGLISH LANGUAGE ARTS
Writing 12.0 18.0
Persuasive &0 12.0
dnformative/Explanatory 4.0 6.0
Reading

 
    
      

      

 

 
 

  

eer SEERA Eee ULL i STE Aa heed oT eee
biLAng@unge Arta heave act 46, O eae

ere Pere ctentn wal peer tee hE
Pg OOD MEN pinay eran

ay

     

 

     
 
  

 
 

  
 

 
  

MATHEMATICS
Number & Numerical Operations 8.6 13.0 5.5
Geometry & Measurement 6.0 14.0 5.7
Patterns & Algebra 11.0 14.0 8.2
Data Analysis, Probability & 76 8.0 3.6
Discrete Mathematics
TS Sr cea ee SEDO ae SREAY Dei ee COTTE ONS

    

 

 

 

# "Just Proficient Mean" can be heipful to you in understanding where your child's performance may not be meeting expectations. The numbers in this column indicate the average
points earned by students who scored 200 on a particular subject test. A score of 200 is the minimum score required for a student to be deemed “proficient” in that subject. Chester
Scores are shawn for students who tock the regular form of the test or aform with the exact same sel of lems.

NI ASK is a set of standardized tests that allows you to compare your child's performance against grade level standards. The NJ ASK. is only one measure of your child's
f lemic performance. Other scademic measures should be used in conjunction with the NJ ASK scores to make a determination of your child's overall academic performance
. Student grades, student progress reports and/or student classroom work).

For more information about the NJ ASK, please visit the NJ DOE website at hitp://yww. state. ni us/education/‘assessment, and the Mezsurement Inc. website at

www. measinc.com/ni.

REPORT PRINTED: 8/20/2013

Wo126

27-5420-035
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 87 of 97 PagelD: 861

 

 

 

 

- A oh,
New Jersey ASK spring 2014 tndividual Student Report”
County: 27 MORRIS Answer Folder Number: 7412334
Qu 5520 WASHINGTON TWP Birth Date:
ol: 035 LONG VALLEY MIDDLE Grade: 7
State Student ID: Test Date: Spring 2014
Loca! District/School ID:
NJ ASK Proficiency Level Partially Proficient Proficient Advanced Proficient | Your Child's
100-199 200-249 250-300 Score

 

 

 

ish Language Arts (Esa isle ins rea SGD ET] 242

Mathematics eee 250
I 200 250 300

Understanding Your Child's Performance

 

 

 

 

 

 

 

 

 

Test Subject Points Earned Total Points Possible Just Proficient Mean*

 

ENGLISH LANGUAGE ARTS
Writing 11.0 18.0

 
 
 
 
 
 
  

Argument &.0 12.0
Narrative 3.0 6.0
Reading 39.0 52.0
Literature i1.0 43.0

 
   

 
   
 
 

   

Jaformational Text 28.0 39.0

y Pr Pein he i oT Lette Cierra bee bean ee eet Mie ed eet Se Sees Ree POAT eleren ie tel oe Ps
shy: Fanci a ere Rue ers Pi pera * yo Ey aan protest ty Se Tae
alter Engel Hanguage|Art ESA eee 2 0-0 PRS e diene deer ree anergy C0 leer

      

   

ATE ee oe
igi eal peroee

 
  
                 

 

MATHEMATICS
Ratios and Proportional Relationships 5.0 8.0 2.5
The Number System 10.0 12.0 6.3
Expressions and Equations 11.0 15.0 a7
Geometry 4.0 7.0 33
Statistics and Probability 7.0 7.0 3.2

 
  
 

       

   
        

 

 

 
 

SIRS PY at yRED Id OPES REE EOD 40 UCR EDEN Haas ORS

 
 
   
         

 

 

* “Just Proficient Mean" can be belpfel to you in understending where your child's performance may not be meeting expectations. The numbers in this column indicate the averege
points eamed by students who scored 200 on & particular subject tes. A score of 200 Is the minimum scare toquired for a student ta be deemed "proficient" in that subject. Chester
Scores are shown for students who took the regular form of the test or a form with the exact same set of items.

ASK. is a set of standardized tests that allows you to compare your child's performance against grade level standards. The N} ASK is only one measure of your child's
‘ ic performance, Other academic meesures should be used in conjunction with the NJ ASK scores to make a deterninetion of your child's overell academic performance
(c.g., Student grades, student progress reports and/or student classragm work).

For more information about the NJ ASK, please visi! the NJ DOE website al bttps//www, stale. nius/educstion/assessment, and the Mezsurement Inc. websile at
wow measine.com/ni.

o_O — fF “ome

 
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 88 of 97 PagelID: 862
FT

2 WEST MORRIS CENTRAL HIGH SCHO
#320192580 Oo PERMANENT STUDENT RECORD CHESTER, NEW JERSEY 07938

STATE AND LOCAL MANDATED TESTING

tin
F¥ 1¥.

 

New Jersey Assessment of Skills and Knowledge (NU ASK) Sclence
Test Date: MAY 2015

id
i ;

County: 27 MORRIS

District: 5520 WASHINGTON TWP

Schoo 035 LONG VALLEY MIDDLE

Student Name:

NJ ASIC WD No.; so:

Grade: 8 LEP. District / Schoo! |0 No:

os: Ea SE:

Sex. F APA:

Sclance: 250 ADVANCED PROFICIENT

 

 

 

 
89 of 97 PagelD: 863

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page

    
  

    

   
 

  
    
       

 

(andy

ements State of New Jerse Date of Birth: (0: Grade: 9

Bieleuy Department of Education WEST MORRIS REGIONAL

~~ WEST MORRIS CENTRAL HIGH

NEW JERSEY

GRADE 9 ELA
English Language Arts/Literacy Assessment Report, 2015-2016
This report shows whether J met grade-level How Can You Use This Report?
expectations and Is on track to be college and career Ask your child's teachers:
ready. This assessment Is Just one measure of how . ae
well your child Is performing academically, Hie areas for ——
To fearn more about the test and to view ° nen al ihe pk a .
sample questions and practice tests, visit a Pros aneo
UnderstandTheScore.org. yea

See side 2 of this report for specific information on your child's performonce in reading and writing.

How DidiPerform Overall?
| | Level 5 Exceeded Expectations

Performance Level 4
$B vevel 4 Met Expectations
BR cevel 3 Approached Expectations

 

 

 

 

ig Level 1 Did Not Yet Meet Expectations

 

Your child’s score
758

   
     
  

781 860

    

 
   

  
  

26
Level 4 Level 5

On track for the next grade ‘eval

Level 3
May need additfonal support to meet expactations at the next grade level

 

How Students in New Jersey Performed

School Average

766
District Average

768
State a _] [al

748
Cross-State Average | 7 7
SS 73: 13% 15% 23% 36% 13%
Level 1 Level 2 Levet 3 Level 4 Level 5

See en
660 "00 3 el Percentage of students at each performance level

 

eae

The probable range in the student's overall score on this test is plus or minus 7.6 points, This is the amount of change that would be
expected in your child's score if he/she were to take the test mony times. Small differences in scores should not be overinterpreted,

Pages 1of2 WM 12
e

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 90 ' an

How Did Your Child Perform in Reading and Writing? os

READING
Your child's score
56

10 90
Met expectations

School Average
oe 84

District Average
55

State Average
40
Cross-State Average

a 40

© LITERARY TEXT

Your child performed about the same as students
who approached expectations, Students meet
expectations by showing they can read and analyze
fiction, drama, and poetry.

@ INFORMATIONAL TEXT

Your child performed about the same as students
who met or exceeded expectations, Students
meet expectations by showing they can read and
analyze nonfiction, history, sclence, and the arts,

@ VOCABULARY

Your child performed about the same as students
who met or exceeded expectations, Students
meet expectations by showing they can use context
to determine what words and phrases mean.

 

WRITING
Your child’s score

10 60

Met expectations

Schoo! Average
—
District Aver
eee 29

State Average
32

Cross-State Average
30

© WRITING EXPRESSION

Your child performed about the same as students who
approached expectations. Students meet
expectations by showing they can compose
well-developed writing, using details from what they
have read.

© KNOWLEDGE AND USE OF LANGUAGE CONVENTIONS

Your child performed about the same as students who
approached expectations. Students meet
expectations by showing they can compose writing
using rules of standard English,

 

LEGEND
Your child performed about the same as students who!
Met or Exceeded Approacied Old Not Yet Meet
Expectations Expectations oO or Partially
Met Expectations

 

 

 

 

What are the PARCC tests? The tests measure how well students have learned grade-level materia! In English
language arts/lteracy and mathematics. Students who meet or exceed expectations are on track for the next grade or
course and, ultimately, for college and careers. The tests include questions that measure your child's fundamental
skills and knowledge, and require students to think critically, solve problems, and support or explain thelr answers,
The test is one of several ways to help parents and teachers understand how well children are learning.

How will my child’s school use the test results? Results from the test give your child’s teacher Information about
his/her academic performance. The results also give your school and school distrlet important information to make

Improvements to the education program and to teaching.

Learn more about PARCC and New Jersey’s college- and career-ready standards

Explore your school website, or ask your principal, for information on your school's annual PARCC assessment
schedule; the curriculum chosen by your district to give students more hands-on learning experiences that meet
state standards; and to learn more about how test resuits contribute to school improvements. You can also learn

more about New Jersey's K-12 standards at http://www.state nl.us/education/cccs/.

For information on how to help your chitd, and access to actual PARCC test questions and the GreatKids Test Guide

for Parents, visit UnderstandTheScore.org.

Page 2of2

WM 130
VC)

Case 2:19-cv-14465-SDW-LDW Document 13-49 Filed 11/26/19 Page 91 of 97 PagelD: 865

Date of Birth: EE (0: Grade: 9

 

 

WEST MORRIS REGIONAL
WEST MORRIS CENTRAL HIGH
NEW JERSEY
ALGEBRA I
Mathematics Assessment Report, 2015-2016
This report shows whether iiiiimet course-level How Can You Use This Report?
expectations and Is on track to be coflege and career Ask your child's teachers:
ready, This assessment is just one measure of how . tet!
well your child is performing academically. ieiears — Pe Improvement?
e How will you use these test results to
To learn more about the test and to view
sample questions and practice tests, visit ao Se pees a ear
UnderstandTheScore.org. yea

See side 2 of this report for specific information on your chila's performance in mathematics,

How Did iii Perform Overall?
Gj evel 5 Exceeded Expectations

Performance Level 3 BM igekt 4 Mae expetiiciore
fj Level 3 Approached Expectations
HB eve! 2 Partially Met Expectations

 

 

 

 

      

© B Level 1 Did Not Yet Meet Expectations
Your child’s score
735
es Level 1 Level 2 ad Level 3 an Level 4 ne Level § =
Gn track for the next course

May need edditional support to meet expectations In the next course

 

School Average How Students in New Jersey Performed

74t

District ani

744
————— [I ea

: a
Cross-State Average ay eh
ee 18% 21% 25% 37%

Lavel 4 Level Z Level 3 Level 4 Lever 5

Percentage of students at each performance level

 

The probable range In the student's overall score on this test is plus or minus 9.3 points. This is the amount of change that would be
expected In your child's score if he/she were to toke the test mony times, Small differences in scores should not be overinterpreted,

Rew Vet es V1 1 3 |
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 92 of i

How Did Your Child Perform in Areas of Mathematics?

© MAJOR CONTENT & EXPRESSING MATHEMATICAL REASONING

Your child performed about the same as students who
approached expectations. Students meet
expectations by solving problems Involving arithmetic
operations on polynomials, linear, quadratic, and
exponential equations, an understanding of functions,
and interpreting algebralc expressions, functions, and
linear models,

© ADDITIONAL & SUPPORTING CONTENT

Your child performed about the same as students who
approached expectations. Students meet
expectations by solving problems Involving properties
of rational and Irratlonal numbers, writing aigebralc
expressions In equivatent forms, systems of
equations, interpreting data, and linear, quadratic,

Your child performed about the same as students who
approached expectations. Students meet
expectations by creating and justifying logical
mathematical solutions and analyzing and correcting
the reasoning of others.

© MODELING & APPLICATION

Your child performed about the same as students who
approached expectations. Students meet
expectations by solving real-world problems,
representing and solving problems with symbols,
reasoning quantitatively, and strategically using
appropriate toels.

and exponential models,

 

LEGEND
Your child performed about the same as students who:
= Mat or Exceeded Approachad © Did Not Yet Maet
Expectations Expectations or Partially
Mat Expectation

 

 

 

What are the PARCC tests? The tests measure how well students have learned grade-level material in English
language arts/literacy and mathematics. Students who meet or exceed expectations are on track for the next grade or
course and, ultimately, for college and careers, The tests include questions that measure your child’s fundamental
skills and knowledge, and require students to think critically, solve problems, and support or explain thelr answers.
The test Is one of several ways to help parents and teachers understand how well children are learning.

How wiil my child's school use the test results? Results from the test give your child's teacher Information about
his/her academic performance, The results also give your school and schoo! district important information to make

improvements to the education program and to teaching.

Learn more about PARCC and New Jersey's college- and career-ready standards

Explore your school website, or ask your principal, for Information on your school’s annual PARCC assessment
schedule; the curriculum chosen by your dlstrict to give students more hands-on learning experiences that meet
state standards; and to learn more about how test results contribute to school improvements. You can also learn

more about New Jersey's K-12 standards at htto:/Avww.state.ni.us/educatlon/cccs/.

For information on how to help your child, and access to actual PARCC test questions and the GreatKids Test Guide
for Parents, visit UnderstandTheScore.org. Page 2ot2

WM 132
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 93 of 97 PagelD: 867

ey

4

PURNELL.’’ SCHOOL

fh

t

te

10-12-17

*

To Whom This May Concern:

Since the school year started, [MM has been doing very well at Purnell. She has
been keeping up with all of her classes and turning in all of her work on time.
has been very organized and knows al! of her assignments, Even when she was out
sick for a few days, seemed comfortable asking each teacher for help. She set
up meetings with each one to go over missed work. She seems to be a great advocate
for herself.

l have been meeting with[jweekly and she explains how she is enjoying coming
to Purnell and fs starting to feel as though she Is good at school. She has been
opening up and is willing to work on some of her social anxiety surrounding school.
She appears to be really trying to find herself here and |s enjoying doing so. I think
Purneil has been a great fit for BE thus far.

Sincerely,
Megan Du Vall

School Counselor
Director of Advising
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 94 of 97 PagelD: 868

PURNELL SCHOOL

To Whom It May Concer:

My name is Megan Du Vail and I am the School
Counselor at Purnell School. I have been working with
Mon a regular basis to help manage her stress, anxiety
and depression. I am genuinely impressed by how far
WE has come at Purnell. This is only her first year but
has already demonstrated overall great leadership and a
desire to achieve in and out of the classroom.

When first arrived at Purnell, she was quiet and
reserved. reported feeling at ease within the first
month at Purnell and stated she enjoyed coming to school
and felt as though Purnell was a good match for her. Her
teachers have given her support in the classroom and have
reported that when [needs extra help, the teacher/s
will meet outside of the classroom to make sure she
understands the materials. As the year progressed
has grown more comfortable with her peers and has begun
shedding her shyness. She is a natural introvert but has
made close friendships with her classmates, feels
comfortable speaking her opinions in class and has gotten
out of her comfort zone.

WE became one of the Jeads in our school play this
spring and did a wonderful job. Even though “try-outs”
made her anxious, she pushed past those

PURNELL» »>SCHOOL

feelings and performed brilliantly. Bed to learn all of
her lines and singing numbers in just two weeks before

 
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 95 of 97 Pagelb: 869
|

opening act. She performed amazingly on stage and looked |

very comfortable

MB has also stated that she gets anxious in a certain
class because she knows her views/opinions can be
different from other peers. This class is chosen by her and
1s not mandatory. Even though Mii reels anxious and
becomes uncomfortable she decided to stay in the class for
the entire year. She has stated how she does not want to run
from her anxiety but instead, face it head on.

As the School Counselor, I put on a Positivity Group
at Purnell and asked [ito be apart of it. She has been a
great leader. She comes up with ideas that we can do each
month for other students and is always happy and laughing
while we work on projects.

Gand { meet on a weekly basis to work on finding
strategies to lessen her stress, anxiety and depression.
Together we find coping skills that work for her. Each time
we meet, I am impressed by [Fs insight on her
emotions and how she is handling them. When I read
through fs file on her mental! history, I do not see the
same student. [J has a strong grip on her anxiety and
when it starts to overcome her emotions, she utilizes
strategies to calm herself down. Her depression has been
mild and has stayed that way throughout the school year.

PURNELLY SCHOOL

I am very proud of fi She has grown so much in
the short months since coming to Purnell. I have enjoyed
watching MM let down her guard and continue to try
things that make her feel anxious but still persevering
through those uncomfortable feelings. I think our faculty
and staff has helped eel confident in herself to speak
up in class and ask for help. has already
accomplished so much within her first year at Purnell and I
am excited to continue to watch her grow in her abilities in

the future.

 

Sincerely,
Megan Du Vall
Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 96 of 97 PagelD: 870

e School Counselor
Director of Advising

O
-@

Case 2:19-cv-14465-SDW-LDW Document 13-19 Filed 11/26/19 Page 97 of 97 PagelD: 871

AUDIO FILE

LEFT BLANK INTENTIONALLY
